Exhibit 10.1

 

EXECUTION COPY

 

 

GRAPHIC [g73531ke01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

March 19, 2015

 

among

 

REGENERON PHARMACEUTICALS, INC.

REGENERON HEALTHCARE SOLUTIONS, INC.

REGENERON GENETICS CENTER LLC
REGENERON INTERNATIONAL

REGENERON IRELAND HOLDINGS

REGENERON IRELAND

REGENERON CAPITAL INTERNATIONAL B.V.

 

The Other Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BANK OF AMERICA, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents

 

and

 

BARCLAYS BANK PLC, CITIBANK, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, FIFTH THIRD BANK and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

U.S. BANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

Table Of Contents

 

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

SECTION 1.01.

DEFINED TERMS

1

Section 1.02.

Classification of Loans and Borrowings

29

Section 1.03.

Terms Generally

29

Section 1.04.

Accounting Terms; GAAP; Pro Forma Calculations

29

 

 

ARTICLE II The Credits

30

 

 

SECTION 2.01.

COMMITMENTS

30

Section 2.02.

Loans and Borrowings

31

Section 2.03.

Requests for Revolving Borrowings

31

Section 2.04.

Determination of Dollar Amounts

32

Section 2.05.

Swingline Loans

32

Section 2.06.

Letters of Credit

34

Section 2.07.

Funding of Borrowings

39

Section 2.08.

Interest Elections

39

Section 2.09.

Termination and Reduction of Commitments

41

Section 2.10.

Repayment of Loans; Evidence of Debt

41

Section 2.11.

Prepayment of Loans

42

Section 2.12.

Fees

43

Section 2.13.

Interest

44

Section 2.14.

Alternate Rate of Interest

45

Section 2.15.

Increased Costs

46

Section 2.16.

Break Funding Payments

47

Section 2.17.

Taxes

48

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

51

Section 2.19.

Mitigation Obligations; Replacement of Lenders

53

Section 2.20.

Expansion Option

54

Section 2.21.

Extension of Maturity Date

55

Section 2.22.

Judgment Currency

57

Section 2.23.

Designation of Subsidiary Borrowers

57

Section 2.24.

Defaulting Lenders

58

 

 

 

ARTICLE III Representations and Warranties

60

 

 

 

SECTION 3.01.

ORGANIZATION; POWERS; SUBSIDIARIES

60

Section 3.02.

Authorization; Enforceability

61

Section 3.03.

Governmental Approvals; No Conflicts

61

Section 3.04.

Financial Condition; No Material Adverse Change

61

Section 3.05.

Properties

61

Section 3.06.

Litigation and Environmental Matters

62

Section 3.07.

Compliance with Laws

62

Section 3.08.

Investment Company Status

62

Section 3.09.

Taxes

62

Section 3.10.

ERISA

63

Section 3.11.

Disclosure

63

Section 3.12.

Federal Reserve Regulations

63

Section 3.13.

No Default

63

 

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

Page

 

 

 

section 3.14.

Anti-Corruption Laws and Sanctions

63

 

 

 

ARTICLE IV Conditions

63

 

 

 

SECTION 4.01.

EFFECTIVE DATE

63

Section 4.02.

Each Credit Event

64

Section 4.03.

Designation of a Subsidiary Borrower

65

 

 

ARTICLE V Affirmative Covenants

66

 

 

SECTION 5.01.

FINANCIAL STATEMENTS AND OTHER INFORMATION

66

Section 5.02.

Notices of Material Events

67

Section 5.03.

Existence; Conduct of Business

68

Section 5.04.

Payment of Taxes

68

Section 5.05.

Maintenance of Properties; Insurance

68

Section 5.06.

Books and Records; Inspection Rights

68

Section 5.07.

Compliance with Laws

69

Section 5.08.

Use of Proceeds

69

Section 5.09.

Subsidiary Guaranty

69

 

 

 

ARTICLE VI Negative Covenants

70

 

 

 

SECTION 6.01.

INDEBTEDNESS

70

Section 6.02.

Liens

72

Section 6.03.

Fundamental Changes and Asset Sales

74

Section 6.04.

Swap Agreements

75

Section 6.05.

Transactions with Affiliates

75

Section 6.06.

Restricted Payments

76

Section 6.07.

Financial Covenants

77

 

 

 

ARTICLE VII Events of Default

77

 

 

 

ARTICLE VIII The Administrative Agent

80

 

 

 

ARTICLE IX Miscellaneous

82

 

 

SECTION 9.01.

NOTICES

82

Section 9.02.

Waivers; Amendments

85

Section 9.03.

Expenses; Indemnity; Damage Waiver

87

Section 9.04.

Successors and Assigns

89

Section 9.05.

Survival

92

Section 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

93

Section 9.07.

Severability

93

Section 9.08.

Right of Setoff

93

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

93

Section 9.10.

WAIVER OF JURY TRIAL

95

Section 9.11.

Headings

95

Section 9.12.

Confidentiality

95

 

2

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

Page

 

 

 

Section 9.13.

USA PATRIOT Act

96

Section 9.14.

Releases of Subsidiary Guarantors

96

Section 9.15.

Interest Rate Limitation

97

Section 9.16.

No Advisory or Fiduciary Responsibility

97

Section 9.17.

Attorney Representation

98

Section 9.18.

Swap Obligations and Banking Services Obligations

98

 

 

 

ARTICLE X Company Guarantee

98

 

3

--------------------------------------------------------------------------------


 

Table Of Contents

(continued)

 

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

— Commitments

 

Schedule 3.01

— Subsidiaries

 

Schedule 6.01

— Existing Indebtedness

 

Schedule 6.02

— Existing Liens

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

— Form of Assignment and Assumption

 

Exhibit B

— [Intentionally Omitted]

 

Exhibit C

— Form of Increasing Lender Supplement

 

Exhibit D

— Form of Augmenting Lender Supplement

 

Exhibit E

— List of Closing Documents

 

Exhibit F-1

— Form of Borrowing Subsidiary Agreement

 

Exhibit F-2

— Form of Borrowing Subsidiary Termination

 

Exhibit G

— Form of Subsidiary Guaranty

 

Exhibit H-1

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit H-2

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit H-3

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit H-4

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit I-1

— Form of Borrowing Request

 

Exhibit I-2

— Form of Interest Election Request

 

Exhibit L

— Form of Note

 

 

4

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of March 19, 2015 among REGENERON
PHARMACEUTICALS, INC., a New York corporation, REGENERON HEALTHCARE
SOLUTIONS, INC., a New York corporation, REGENERON GENETICS CENTER LLC, a
Delaware limited liability company, REGENERON INTERNATIONAL, an unlimited
company incorporated in Ireland, REGENERON IRELAND HOLDINGS, an unlimited
company incorporated in Ireland, REGENERON IRELAND, an unlimited company
incorporated in Ireland, REGENERON CAPITAL INTERNATIONAL B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands, the other SUBSIDIARY BORROWERS from time to time party hereto, the
LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents, and BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, FIFTH THIRD BANK and MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means (i) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Company or
any Subsidiary of (a) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person, or (b) all or substantially all the Equity
Interests in a Person or division or line of business of a Person, (ii) a Drug
Acquisition or (iii) an Exclusive License to develop and commercialize a drug or
other product line of any Person.

 

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.21(d).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$750,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro and (iii) any other currency
(x) that is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars, (y) for which a LIBOR Screen
Rate is available in the Administrative Agent’s reasonable determination and
(z) (1) with respect to Loans, that is agreed to by the Administrative Agent and
each of the Lenders and (2) with respect to Letters of Credit, that is agreed to
by the Administrative and the applicable Issuing Bank.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate at approximately
11:00 a.m. London time on such day, subject to the interest rate floors set
forth therein.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A. in
its capacity as an Issuing Bank under this Agreement, $33,350,000, (ii) with
respect to Bank of America, N.A. in its capacity as an Issuing Bank under this
Agreement, $33,350,000, (iii) with respect to U.S. Bank National Association in
its capacity as an Issuing Bank under this Agreement, $33,350,000 and (iv) with
respect to any other Person that becomes an Issuing Bank pursuant to the terms
of this Agreement, such amount as agreed to in writing by the Company, the
Administrative Agent and such Person at the time such Person becomes an Issuing
Bank pursuant to the terms of this Agreement, as each of the foregoing amounts
may be decreased or increased from time to time with the written consent of the
Company, the Administrative Agent and the Issuing Banks (provided that any
increase in the Applicable LC Sublimit with respect to any Issuing Bank shall
only require the consent of the Company and such Issuing Bank).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Pricing Level applicable on such date:

 

Pricing Level:

 

Eurocurrency
Spread

 

ABR
Spread

 

Commitment
Fee Rate

 

Level I

 

1.125

%

0.125

%

0.125

%

Level II

 

1.25

%

0.25

%

0.15

%

Level III

 

1.375

%

0.375

%

0.175

%

Level IV

 

1.50

%

0.50

%

0.20

%

 

For purposes hereof: (i) Pricing Level I and Ratings Level A are equivalent and
correspond to each other, and they are the highest levels for purposes of this
definition, (ii) Pricing Level II, Leverage Level 2 and Ratings Level B are
equivalent and correspond to each other, and they are the second highest levels
for purposes of this definition, (iii) Pricing Level III, Leverage Level 3 and
Ratings Level C are equivalent and correspond to each other, and they are the
third highest levels for purposes of this definition and (iv) Pricing Level IV,
Leverage Level 4 and Ratings Level D are equivalent and correspond to each
other, and they are the lowest levels for purposes of this definition.

 

At any time of determination, the Pricing Level shall be determined by reference
to the higher of the Leverage Level and the Ratings Level then in effect (or if
Ratings Level A is then in effect, solely by reference to Ratings Level A).

 

Leverage Level Determination

 

Leverage Level

 

Total Leverage Ratio

 

Level 2

 

< 1.00 to 1.00

 

Level 3

 

> 1.00 to 1.00 but < 2.00 to 1.00

 

Level 4

 

> 2.00 to 1.00

 

 

Unless Ratings Level A is then in effect, if at any time the Company fails to
deliver the Financials on or before the date such Financials are due pursuant to
Section 5.01, Leverage Level 4 shall be deemed applicable for the period
commencing three (3) Business Days after such required date of delivery and
ending on the date which is three (3) Business Days after such Financials are
actually delivered, after which the Leverage Level shall be determined in
accordance with this definition, as applicable.

 

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days

 

3

--------------------------------------------------------------------------------


 

after the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Leverage Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).

 

Notwithstanding anything to the contrary set forth in this definition, Leverage
Level 2 shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Company’s first full
fiscal quarter ending after the Effective Date and adjustments to the Leverage
Level then in effect shall thereafter be effected in accordance with the terms
of this definition.

 

Ratings Level Determination

 

Ratings Level

 

Index Debt Ratings
(S&P/Moody’s)

 

Level A

 

BBB+/Baa1 or higher

 

Level B

 

BBB/Baa2

 

Level C

 

BBB-/Baa3

 

Level D

 

BB+/Ba1 or lower

 

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Ratings Level in Level D; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Ratings Levels, the Ratings Level
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Ratings Levels lower than the other, in which case the Ratings Level
shall be determined by reference to the Ratings Level next below that of the
higher of the two ratings; (iii) if only one of S&P and Moody’s shall have in
effect a rating for the Index Debt, the Ratings Level shall be determined by
reference to the available rating; and (iv) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Company to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type and Class, made,
converted or continued on the same date and to the same Borrower and, in the
case of Eurocurrency Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Request” means (a) with respect to any request for a Revolving
Borrowing, a request by any Borrower, together with the Company in the case of a
Revolving Borrowing requested by a Subsidiary Borrower, for a Revolving
Borrowing in accordance with Section 2.03 and (b) with respect to any request
for a Swingline Loan, a request by any Swingline Borrower, together with the
Company in the case of a Swingline Loan requested by a Subsidiary Borrower, for
a Swingline Loan in accordance with Section 2.05, in any such case, in the form
attached hereto as Exhibit I-1.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.  The foregoing is subject to Section 1.04(a).

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.

 

“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder, each as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) within any
period of 24 consecutive months, occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company other than by
individuals who were (i) directors at the beginning of such period,
(ii) nominated by the board of directors of the Company or (iii) appointed (or,
in the case of a vacancy, elected) by directors so nominated, in each case which
nomination or appointment (or, in the case of a vacancy, election) to such board
of directors was made by individuals referred to in the foregoing clauses (i),
(ii) or (iii) constituting at the time of such nomination or appointment (or, in
the case of a vacancy, election) at least a majority of such board; (c) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness, that has triggered
a default under or mandatory prepayment of such Material Indebtedness, which
default or mandatory prepayment has not been waived in writing; or (d) the
Company ceases to (1) Control, directly or indirectly, any Subsidiary Borrower
or (2) own,

 

6

--------------------------------------------------------------------------------


 

directly or indirectly, 100% (other than (x) directors’ qualifying shares;
(y) shares issued to foreign nationals to the extent required by applicable law;
and (z) shares held by a Person on trust for, or otherwise where the beneficial
interest is held by, the Company (directly or indirectly)) of the ordinary
voting and economic interests in any Subsidiary Borrower’s issued and
outstanding Equity Interests unless, in any such case, a Borrowing Subsidiary
Termination delivered pursuant to Section 2.23 (i) has become effective with
respect to such Subsidiary Borrower or (ii) will become effective with respect
to such Subsidiary Borrower substantially concurrently with any transaction
permitted hereby pursuant to which such Subsidiary Borrower ceases to be a
wholly-owned Subsidiary of the Company.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Co-Documentation Agent” means each of Barclays Bank PLC, Citibank, N.A., Credit
Suisse AG, Cayman Islands Branch, Fifth Third Bank and Morgan Stanley MUFG Loan
Partners, LLC in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

 

“Collaboration Arrangement” means any license, sublicense, lease, sublease,
collaboration agreement or other profit-loss sharing arrangement relating to the
discovery, research, development, manufacture or commercialization of any drug,
product line or service.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced, terminated or increased from time to time in
accordance with the terms of this Agreement.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means Regeneron Pharmaceuticals, Inc., a New York corporation.

 

7

--------------------------------------------------------------------------------


 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period and without
duplication, an amount equal to (a) Consolidated Net Income, plus (b) to the
extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) income tax expenses, (iii) depreciation,
(iv) amortization, (v) non-cash charges, expenses or losses (including any
non-cash charges attributable to impairment of goodwill or other intangible
assets or impairment of long-lived assets and non-cash expenses related to
equity-based compensation, benefits or incentives), (vi) extraordinary,
non-recurring or unusual charges, expenses or losses (including, without
limitation, with respect to restructuring activities, consolidations,
integration, headcount reductions or other similar actions, including severance
charges in respect of employee terminations) and in an aggregate amount not in
excess of $50,000,000 during any such period, (vii) losses due to fluctuations
in currency exchange rates, (viii) unrealized losses under Swap Agreements,
(ix) net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Company or any of its
Subsidiaries outside of the ordinary course of business and net after-tax losses
from discontinued operations, (x) net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement or extinguishment of
debt, (xi) write-off of non-cash deferred revenue in connection with purchase
accounting adjustments applied in respect of any Acquisition (it being
understood that such non-cash deferred revenue shall be recognized in such
period(s) as it would have been recognized but for such Acquisition),
(xii) out-of-pocket fees, expenses and other transaction costs paid to
unaffiliated third parties in connection with any actual or proposed
Acquisitions, merger, joint venture, Collaboration Arrangements, other
investments, sales or dispositions of assets, incurrence of indebtedness and
issuance of Equity Interests or other securities by the Company or any of its
Subsidiaries, in each case, to the extent incurred within twelve (12) months of
the completion or abandonment (as applicable) of such transactions and so long
as such transactions are not prohibited under the Loan Documents and whether or
not consummated, (xiii) charges or losses that are, or could reasonably be
expected to be, reimbursed or covered by insurance policies or contractual
indemnities and not disputed by the insurer or contractual indemnitor
thereunder, in each case so long as such amounts are actually reimbursed to the
Company or applicable Subsidiary in cash within two (2) fiscal quarters after
the related amount is first added to Consolidated EBITDA pursuant to this clause
(xiii) (and if not so reimbursed within two (2) fiscal quarters, such amount
shall be deducted from Consolidated EBITDA during the next applicable period),
(xiv) acquired in-process research and development expenditures, minus (c) to
the extent included in Consolidated Net Income, (1) interest income, (2) income
tax credits and refunds (to the extent not netted from income tax expense),
(3) any cash payments made during such period in respect of items described in
clauses (v) or (xi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (4) non-cash or extraordinary,
unusual or non-recurring income or gains, (5) gains due to fluctuations in
currency exchange rates, (6) unrealized gains under Swap Agreements, (7) net
after-tax gains (less all fees and expenses or charges relating thereto) on any
sale or disposition of any asset of the Company or any of its Subsidiaries
outside of the ordinary course of business and net after-tax gains from
discontinued operations (without reduction on account of any amounts added back
in clause (b)(ii) of this definition) and (8) any net after-tax gains (less and
fees and expenses or charges related thereto) on the retirement or
extinguishment of debt, all calculated for the Company and its Subsidiaries in
accordance with GAAP on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each
such period, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if

 

8

--------------------------------------------------------------------------------


 

negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition and the Consolidated EBITDA attributable to the property that is the
subject of such Material Acquisition is positive for such Reference Period,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property by the Company or any Subsidiary that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $25,000,000
(calculated to include the aggregate amount of Indebtedness assumed in
connection with such acquisition); and “Material Disposition” means any sale,
transfer or disposition of property of the Company or any Subsidiary or series
of related sales, transfers, or dispositions of property of the Company or such
Subsidiary (other than any Exclusive License or transactions between or among
any of the Loan Parties or any of their Subsidiaries (or any combination
thereof)) that yields gross cash proceeds to the Company or any of its
Subsidiaries in excess of $25,000,000 in the aggregate on or prior to the
consummation thereof (and which, for the avoidance of doubt, shall not include
any royalty, earnout, contingent payment or any other deferred payment that may
be payable thereafter).

 

“Consolidated Interest Expense” means, with reference to any period, the excess
of (a) the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Company and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) minus (b) to the extent included in
clause (a) above, (i) non-cash amounts attributable to amortization of financing
costs paid in a previous period, (ii) non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, and (iii) any break funding payment made pursuant to Section 2.16.  In
the event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any dividends, distributions or
other payments actually paid in cash (or to the extent converted into cash) in
the relevant period to the Company or any wholly-owned Subsidiary of the
Company.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Company and its Subsidiaries calculated
on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries (other than intercompany Indebtedness among the Company and its
Subsidiaries) that is of a type that would be reflected on a consolidated
balance sheet of the Company prepared as of such date in accordance with GAAP,
(b) the aggregate amount of Indebtedness of the Company and its Subsidiaries
relating to the maximum drawing amount of all letters of credit outstanding and
bankers acceptances and (c) Indebtedness of the type referred to in
clauses (a) or (b) hereof of another Person (other than the Company or any
Subsidiary) guaranteed by the Company or any of its Subsidiaries; provided that
Consolidated Total Indebtedness (i) shall not include obligations in respect of
letters of credit, bankers acceptances and similar obligations to the extent of
the amount of collateral provided therefor as cash and/or cash equivalents and
(ii) shall be subject, in all respects, to the limitations and exclusions set
forth in the definition of Indebtedness, including as to the calculation of the
amount of any limited recourse guarantee under clause (c) above.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agent” means each of Bank of America, N.A. and U.S. Bank
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in

 

10

--------------------------------------------------------------------------------


 

form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

 

“Designated Foreign Subsidiary Borrower” means a Foreign Subsidiary Borrower
that is organized under the laws of Luxembourg or any other jurisdiction (other
than Ireland or the Netherlands) designated from time to time by the
Administrative Agent.

 

“Designated Loan” means a Revolving Loan denominated in Dollars to a Designated
Foreign Subsidiary Borrower.

 

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Company and that are publicly available on or prior to the Effective
Date.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction.  It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary
(a) substantially all of the assets of which consist of the Equity Interests of
one or more CFCs or CFC Debt or (b) that is a Disregarded Entity that holds
Equity Interests of one or more CFCs or CFC Debt, in the case of clause
(a) above, so long as such Domestic Subsidiary (i) does not conduct any
substantial business or activities other than the ownership of such Equity
Interests or CFC Debt (except for immaterial assets and activities reasonably
related or ancillary thereto) and (ii) does not incur, and is not otherwise
liable for, any material Indebtedness or other material liabilities (other than
intercompany indebtedness permitted pursuant to Section 6.01(c) and, if such
Domestic Subsidiary is a Borrower hereunder, Indebtedness permitted pursuant to
Section 6.01(a)).

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on the market (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Dutch Borrower” means (i) the Initial Dutch Borrower and (ii) any other
Borrower that is organized under the laws of the Netherlands.

 

11

--------------------------------------------------------------------------------


 

“Dutch Non-Public Lender” means:

 

(i) until the publication of an interpretation of “public” as referred to in the
CRR by the relevant authority/ies: an entity that provides repayable funds to a
Dutch Borrower for a minimum initial amount of EUR 100,000 (or its equivalent in
another currency) or an entity otherwise qualifying as not forming part of the
public), and

 

(ii) following the publication of an interpretation of “public” as referred to
in the CRR by the relevant authority/ies: such amount or such criterion as a
result of which such entity shall qualify as not forming part of the public.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Foreign Jurisdiction” means the Netherlands, Ireland, Luxembourg and
any other jurisdiction that is approved from time to time by the Administrative
Agent and each of the Lenders.

 

“Eligible Subsidiary” means (i) the Initial Subsidiary Borrowers, (ii) a
Domestic Subsidiary, (iii) any Subsidiary organized under the laws of an
Eligible Foreign Jurisdiction and (iv) any other Subsidiary that is approved
from time to time by the Administrative Agent and each of the Lenders.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, written notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating to
pollution or protection of the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material, or to the protection of human health and safety in respect
of Hazardous Materials.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in

 

12

--------------------------------------------------------------------------------


 

a Person, and any warrants, options or other similar rights entitling the holder
thereof to purchase or acquire any of the foregoing.  Notwithstanding the
foregoing, (a) Permitted Convertible Notes, (b) Permitted Call Spread Swap
Agreements and (c) any Indebtedness that is convertible into Equity Interests
and/or cash by reference to the value (howsoever defined or determined) of
Equity Interests shall not constitute Equity Interests.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Company or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any written
notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency and each Designated Loan, the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency or Designated
Loan, as applicable, as specified from time to time by the Administrative Agent
to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m.,

 

13

--------------------------------------------------------------------------------


 

Local Time, on such date on the Reuters World Currency Page for such Foreign
Currency.  In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Company, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Subsidiary” means (a) any Domestic Foreign Holdco Subsidiary, (b) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC, (c) any Subsidiary that is prohibited by applicable law or contractual
obligations (other than any contractual obligation in favor of the Company or
any of its Subsidiaries) existing on the Effective Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained) and (d) any captive insurance
company.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(c)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Exclusive License” means any license to develop and commercialize a drug or
other product line of any Person with a term greater than five (5) years and
made on an exclusive basis.

 

14

--------------------------------------------------------------------------------


 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.21(b).

 

“Extension Date” has the meaning assigned to such term in Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, senior vice president-finance or
controller of the Company.

 

“Financials” means the annual or quarterly financial statements of the Company
and its consolidated Subsidiaries required to be delivered pursuant to
Section 5.01(a) or 5.01(b) and accompanying certificates required to be
delivered pursuant to Section 5.01(c).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Borrower that is a Foreign Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

 

15

--------------------------------------------------------------------------------


 

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Company in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (“IASB”), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the

 

16

--------------------------------------------------------------------------------


 

deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed; provided that, if such Person has not assumed or otherwise become
liable in respect of such Indebtedness, such obligations shall be deemed to be
in an amount equal to the lesser of (i) the amount of such Indebtedness and
(ii) fair market value of such property at the time of determination (in the
Company’s good faith estimate), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by operation of law as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor.  The amount
of Indebtedness (including any Guarantees constituting Indebtedness) for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the fair market value of such identified asset as determined by
such Person in good faith.  Notwithstanding anything to the contrary in this
definition, the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks to satisfy warranty or other unperformed
obligations of a seller, (iii) obligations arising under any Swap Agreement,
(iv) contingent or deferred payment obligations (including, without limitation,
any purchase price adjustments, indemnification obligations, reimbursement
obligations, funding or investment commitments, or earn-out, non-compete,
consulting, royalty, milestone, option, development or other incentive payment
obligations) with respect to (A) any Collaboration Arrangement or (B) any
Acquisition, disposition, other acquisition of assets or other business
combination, (v) obligations arising under any Permitted Call Spread Swap
Agreement and (vi) all obligations of such Person arising under any Tax
Abatement Transaction.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
February 19, 2015 relating to the Company and the Transactions.

 

“Initial Dutch Borrower” means Regeneron Capital International B.V., a besloten
vennootschap met beperkte aansprakelijkheid organized under the laws of the
Netherlands, with its statutory seat in Amsterdam, the Netherlands.

 

“Initial Irish Borrowers” means Regeneron International, an unlimited company
incorporated in Ireland with registered number 521246, Regeneron Ireland
Holdings, an unlimited company incorporated in Ireland with registered number
519315 and Regeneron Ireland, an unlimited company incorporated in Ireland with
registered number 519550.

 

17

--------------------------------------------------------------------------------


 

“Initial Subsidiary Borrowers” means Regeneron Healthcare Solutions, Inc, a New
York corporation, Regeneron Genetics Center LLC, a Delaware limited liability
company, the Initial Dutch Borrower and the Initial Irish Borrowers.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit I-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other period) thereafter, as the applicable Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Irish Borrower” means (i) the Initial Irish Borrowers and (ii) any other
Borrower that is incorporated under the laws of Ireland.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and U.S.
Bank National Association and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

18

--------------------------------------------------------------------------------


 

“Joint Bookrunner” means each of J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and U.S. Bank National Association in its
capacity as a joint bookrunner and joint lead arranger for the credit facility
evidenced by this Agreement.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Notice Date” has the meaning assigned to such term in Section 2.21(b).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19, 2.20 or 2.21 or
pursuant to an Assignment and Assumption or other documentation contemplated
hereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or as otherwise contemplated hereby.  Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate, or, in
the event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Agreed Currency and
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the LIBO
Rate for such Agreed Currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, ground lease, master lease or title

 

19

--------------------------------------------------------------------------------


 

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
issued pursuant to Section 2.10(e) of this Agreement and any Letter of Credit
applications.  Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto
(including any Incremental Term Loan Amendment), and shall refer to this
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars (other than Designated Loans) and (ii) local
time in the case of a Loan, Borrowing or LC Disbursement denominated in a
Foreign Currency and Designated Loans (it being understood that such local time
shall mean London, England time unless otherwise notified by the Administrative
Agent).

 

“Luxembourg Borrower” means any Luxembourg Subsidiary that becomes a Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Subsidiary
Borrower pursuant to such Section.

 

“Luxembourg Insolvency Event” shall mean, with respect to any Luxembourg
Borrower, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 1346/2000 of 29 May 2000
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code,
(vi) voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of such Luxembourg Borrower or
a substantial part of its assets.

 

“Luxembourg Subsidiary” means any Subsidiary organized under the laws of
Luxembourg.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of (i) the Company to perform its material
obligations under this Agreement or (ii) the Loan Parties (taken as a whole) to
perform their material obligations under the Loan Documents (taken as a whole)
or (c) the material rights or remedies of the Administrative Agent and the
Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of any Borrower or any

 

20

--------------------------------------------------------------------------------


 

Material Subsidiary in an aggregate principal amount exceeding $75,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Material Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Material Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary.

 

“Material Subsidiary” means each wholly-owned Subsidiary which, as of the most
recent fiscal year of the Company (beginning with the fiscal year of the Company
ending on or about December 31, 2015), for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a), contributed greater than ten percent (10%) of Consolidated
EBITDA for such period.

 

“Maturity Date” means March 19, 2020 subject to extension (in the case of each
Lender consenting thereto) as provided in Section 2.21.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof; provided that (i) the definition of “Obligations” shall
not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party and (ii) obligations arising under Permitted Call Spread Swap
Agreements shall not be considered Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

21

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings (in
any such case, other than Excluded Taxes) imposed upon, or charged to, the
Administrative Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the Company
issues to the counterparty thereto warrants to acquire common stock of the
Company (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Company in connection with the
issuance of Permitted Convertible Notes; provided that the terms, conditions and
covenants of each such Swap Agreement shall be such as are customary for Swap
Agreements of such type (as determined by the Board of Directors of the Company
in good faith). For the avoidance of doubt, “Permitted Call Spread Swap
Agreement” includes the convertible note hedge and warrant transactions entered
into by the Company in connection with the Company’s 1.875% convertible senior
notes due October 1, 2016.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Company
that are convertible into common stock of the Company, cash or any combination
thereof.  For the avoidance of doubt, “Permitted Convertible Notes” includes the
Company’s 1.875% convertible senior notes due October 1, 2016.

 

“Permitted Encumbrances” means:

 

22

--------------------------------------------------------------------------------


 

(a) Liens imposed by law for Taxes that have not yet been paid (to the extent
such non-payment does not violate Section 5.04) or are being contested in
compliance with Section 5.04, and Liens for unpaid utility charges;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security or retirement benefits laws or regulations
or employment laws, to secure liability to insurance carriers under insurance or
self-insurance arrangements or to secure other public, statutory or regulatory
obligations;

 

(d)                                 pledges and deposits to secure the
performance of bids, trade contracts, government contracts, leases, statutory
obligations, customer deposits and advances, surety, customs and appeal bonds,
performance and completion bonds and other obligations of a like nature, in each
case in the ordinary course of business, and Liens to secure letters of credit
or bank guarantees supporting any of the foregoing;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII or Liens
securing appeal or surety bonds related to such judgments;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar charges or encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Company and its Subsidiaries, taken as a whole;

 

(g)                                  any interest or title of a landlord, lessor
or sublessor under any lease of real estate or any Lien affecting solely the
interest of the landlord, lessor or sublessor;

 

(h)                                 leases, licenses, subleases or sublicenses
(i) that are granted to others and do not adversely interfere in any material
respect with the business of the Company and its Subsidiaries as conducted at
the time granted, taken as a whole, (ii) between or among any of the Loan
Parties or any of their Subsidiaries (or any combination thereof) or
(iii) granted to other Persons and permitted under Section 6.03;

 

(i)                                     purported Liens evidenced by the filing
of precautionary UCC financing statements or similar filings relating to
operating leases of personal property entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(j)                                    any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (i) existing on the date hereof or (ii) in the ordinary
course of its business;

 

(k)                                 with respect to any real property,
immaterial title defects or irregularities that do not materially impair the use
of such real property;

 

(l)                                     Liens on real property, fixtures,
equipment, other fixed or capital assets or other related assets in connection
with a Tax Abatement Transaction in favor of the Related Municipal Party.

 

23

--------------------------------------------------------------------------------


 

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Company are converted,
restructured or reorganized for tax planning or due to changes or potential
changes in any relevant legal or regulatory framework, whether by (i) transfer,
(ii) acquisition, (iii) contribution, (iv) merger, (v) consolidation,
(vi) voluntary dissolution, (vii) liquidation, (viii) recapitalization,
(ix) change in identity, form, place of organization, domicile or, to the extent
relevant and subject to Section 5.03(b), centre of main interests (as that term
is used in Article 3(1) of the Regulation), or (x) otherwise, in each case the
result of which may cause a direct or indirect sale, assignment or transfer of
Equity Interests and/or other assets between and among the Company and/or
various Subsidiaries of the Company, and in each case to the extent the
Administrative Agent (acting in its reasonable credit judgment) approves such
Permitted Restructuring.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Priority Indebtedness” means (a) Indebtedness of the Company or any Subsidiary
secured by any Lien on any asset(s) of the Company or any Subsidiary and
(b) unsecured Indebtedness of any Subsidiary that is not a Borrower or a
Subsidiary Guarantor, in each case owing to a Person other than the Company or
any Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it

 

24

--------------------------------------------------------------------------------


 

to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent (and agreed by such bank) in consultation with the
Company.  No Lender shall be obligated to be a Reference Bank without its
consent.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

 

“Related Municipal Party” means the industrial development agency or other
Governmental Authority party to a Tax Abatement Transaction and, if applicable,
any trustee or agent with respect to such Tax Abatement Transaction.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, managers,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or chief legal officer of the Company or any other Person designated by
any such Person in writing to the Administrative Agent and reasonably acceptable
to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, and (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Company or any option, warrant or other similar
right to acquire any such Equity Interests in the Company.  Notwithstanding the
foregoing, and for the avoidance of doubt, any of the foregoing directly on
account of any Permitted Convertible Notes or any Permitted Call Spread Swap
Agreement, including (i) any issuance of, conversion of (including any cash
payment upon conversion), or payment of any principal or premium on, or payment
of any interest with respect to, or any other exercise of rights or performance
of obligations under any Permitted Convertible Notes and (ii) any entry into,
payment with respect to, or early unwind or settlement of, or any other exercise
of rights or performance of obligations under any Permitted Call Spread Swap
Agreement, in any such case, shall not constitute a Restricted Payment.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

25

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (which for purposes of
illustration and clarification includes, at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that (i) the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party and (ii) obligations arising under Permitted Call
Spread Swap Agreements shall not be considered Specified Ancillary Obligations.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the

 

26

--------------------------------------------------------------------------------


 

Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means (i) Regeneron Healthcare Solutions, Inc, a New York
corporation, (ii) Regeneron Genetics Center LLC, a Delaware limited liability
company, (iii) the Initial Irish Borrowers, (iv) the Initial Dutch Borrower and
(v) any Eligible Subsidiary that becomes a Subsidiary Borrower pursuant to
Section 2.23 and, in the case of each of the foregoing, that has not ceased to
be a Subsidiary Borrower pursuant to such Section.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date (if
any) are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty in the form of Exhibit G
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Borrower” means (a) the Company, (b) the Initial Dutch Borrower and
(c) any other Borrower requested by the Company and approved in writing by the
Swingline Lender and the Administrative Agent in their discretion.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

27

--------------------------------------------------------------------------------


 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Tax Abatement Transactions” means a transaction between the Company or any of
its Subsidiaries, on the one hand, and a Related Municipal Party, on the other
hand (and, if applicable, other Person(s)), entered into for the purposes of
reducing certain of the Company’s or any Subsidiary’s Tax liabilities through
(a) the sale, other transfer, lease or license to such Related Municipal Party
of title to or an interest in real property, fixtures, equipment, other fixed or
capital assets or other related assets of the Company or such Subsidiary,
(b) the granting to such Related Municipal Party of Liens on real property,
fixtures, equipment, other fixed or capital assets or other related assets of
the Company or such Subsidiary, (c) a Sale and Leaseback Transaction or other
transfer and licensing arrangement between the Company or such Subsidiary and
such Related Municipal Party (and, if applicable, such other Person(s)) with
respect to real property, fixtures, equipment, other fixed or capital assets or
other related assets of the Company or such Subsidiary, (d) PILOT agreements or
(e) any combination of the foregoing or through arrangements similar thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction or any other laws of any jurisdiction which are required
to be applied in connection with the issue of creation, perfection or priority
of security interests.

 

28

--------------------------------------------------------------------------------


 

“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Company (other than (x) directors’ qualifying shares; (y) shares issued to
foreign nationals to the extent required by applicable law; and (z) shares held
by a Person on trust for, or otherwise where the beneficial interest is held by,
the Company (directly or indirectly)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
any other provision contained herein, (i) all terms of an

 

29

--------------------------------------------------------------------------------


 

accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein, and (b) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (ii) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date (including, without limitation, any
facility lease obligations of the Company and its Subsidiaries related to leases
of laboratory and office space at facilities in Tarrytown, New York) and any
similar lease entered into after the Effective Date by such Person shall be
deemed to be obligations relating to an operating lease and not as Capital Lease
Obligations under this Agreement.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such Acquisition, disposition or issuance,
incurrence or assumption of Indebtedness or other transaction is permitted to be
consummated hereunder) immediately after giving effect to such Acquisition,
disposition or issuance, incurrence or assumption of Indebtedness (and to any
other such transaction consummated since the first day of the period for which
such pro forma computation is being made and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness and any related
cost savings, operating expense reductions and synergies, all in accordance with
(and, in the case of cost savings, operating expense reductions and synergies,
to the extent permitted by) Article 11 of Regulation S-X under the Securities
Act; provided that no pro forma computation required to be made hereunder shall
make or result in any pro forma adjustment to Consolidated EBITDA for any Drug
Acquisition or Exclusive License. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness).

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers severally in Agreed Currencies from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the Aggregate Commitment.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.02. Loans and Borrowings.  (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that each ABR
Loan shall only be made in Dollars and no ABR Loan shall be made to a Designated
Foreign Subsidiary Borrower.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency) and not less than $10,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 10,000,000 units of such currency).  At the time that each
ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six (6) Eurocurrency Borrowings
outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(e)                                  Any Credit Event to any Dutch Borrower
shall at all times be provided by a Lender that is a Dutch Non-Public Lender.

 

SECTION 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the applicable Borrower, together with the Company in the case of a
Revolving Borrowing by a Subsidiary Borrower, shall notify the Administrative
Agent of such request (a) by irrevocable written notice (via a written Borrowing
Request signed by the applicable Borrower, together with the Company in the case
of a Revolving Borrowing by a Subsidiary Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or by irrevocable
written notice (via a written Borrowing Request signed by such Borrower,
together with the Company in the case of a Revolving Borrowing by a Subsidiary
Borrower)  not later than 12:00 noon, Local Time, four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of the proposed Borrowing or (b) by telephone in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing.

 

31

--------------------------------------------------------------------------------


 

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the applicable Borrower, together with the
Company in the case of a Revolving Borrowing by a Subsidiary Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the name of the applicable Borrower;

 

(ii)                                  the aggregate principal amount of the
requested Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
Agreed Currency and initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 

(vi)                              the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars (other than a Designated Loan), the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the relevant Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04. Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

 

(a)                                 each Eurocurrency Borrowing as of the date
two (2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)                                 the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit, and

 

(c)                                  all outstanding Credit Events on and as of
the last Business Day of each calendar quarter and, during the continuation of
an Event of Default, on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05. Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to any Swingline Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time

 

32

--------------------------------------------------------------------------------


 

outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the Dollar Amount of
the total Revolving Credit Exposures exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, each Swingline
Borrower may borrow and reborrow Swingline Loans and prepay any Swingline Loan
made to it.

 

(b)                                 To request a Swingline Loan, the applicable
Swingline Borrower shall notify the Administrative Agent of such request by
telephone (confirmed promptly by telecopy to the Administrative Agent of a
written Borrowing Request signed by the applicable Swingline Borrower, together
with the Company in the case of a request for a Swingline Loan by a Subsidiary
Borrower), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), the applicable
Swingline Borrower requesting such Swingline Loan and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from any Swingline Borrower.  The Swingline
Lender shall make each Swingline Loan available to the applicable Swingline
Borrower by means of a credit to the general deposit account of such Swingline
Borrower with the Swingline Lender or to such other account as directed in
writing by such Swingline Borrower in the Borrowing Notice (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan. 
Any Swingline Loan made to finance the reimbursement of an LC Disbursement shall
be for the account of the Company.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the applicable Swingline
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments made by such Swingline Borrower in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from any
Swingline Borrower (or other party on behalf of any Swingline Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent to the Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Swingline Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve any Swingline Borrower of any default in the payment of any Swingline
Loan made to such Swingline Borrower.

 

SECTION 2.06. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Company or any Subsidiary Borrower may request
the issuance of Letters of Credit denominated in Agreed Currencies as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the relevant Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Company or any Subsidiary Borrower to, or
entered into by the Company or any Subsidiary Borrower with, the relevant
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.  The Company unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s (including any Subsidiary Borrower’s) obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company (or applicable Subsidiary Borrower, together with the Company) shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice signed
by the Company (or if such Letter of Credit or amendment, renewal or extension
is being requested by a Subsidiary Borrower, signed by such Subsidiary Borrower
and the Company) requesting the issuance of a Letter of Credit, or identifying
the Letter of Credit to be amended, renewed or extended, and specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by an Issuing Bank, the Company (or
applicable Subsidiary Borrower, together with the Company) also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not exceed

 

34

--------------------------------------------------------------------------------


 

$100,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the Aggregate
Commitment and (iii) subject to Section 2.04, the Dollar Amount of the aggregate
face amount of all Letters of Credit issued and then outstanding by any Issuing
Bank shall not exceed such Issuing Bank’s Applicable LC Sublimit, unless such
excess is consented to, or otherwise waived, by such Issuing Bank in its sole
discretion.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the relevant Issuing
Bank to the beneficiary thereof) at or prior to the close of business on the
earlier of (i) the date one year (or such longer period as may be consented to
by the relevant Issuing Bank) after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided that any Letter of Credit with a one-year tenor may
contain customary automatic renewal provisions agreed upon by the Company or the
applicable Subsidiary Borrower and the relevant Issuing Bank that provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referenced in clause (ii) above), subject to a right on
the part of such Issuing Bank to prevent any such renewal from occurring by
giving notice to the beneficiary in advance of any such renewal. 
Notwithstanding the foregoing, any Letter of Credit may expire no later than one
year after the Maturity Date so long as the Company cash collateralizes an
amount equal to 105% of the face amount of such Letter of Credit, concurrently
with the issuance of such Letter of Credit, in the manner described in
Section 2.06(j) and otherwise on terms and conditions reasonably acceptable to
the relevant Issuing Bank and the Administrative Agent.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the relevant Issuing Bank or the
Lenders, the relevant Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the relevant Issuing
Bank shall make any LC Disbursement in respect of a Letter of Credit, the
Company shall reimburse such LC Disbursement by paying to the Administrative
Agent in Dollars the Dollar Amount equal to such LC Disbursement, calculated as
of the date such Issuing Bank made such LC Disbursement (or if such Issuing Bank
shall so elect in its sole discretion by notice to the Company, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, Local Time, on the Business Day immediately following the Business Day
that the Company shall have received notice of such LC Disbursement; provided
that the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) to

 

35

--------------------------------------------------------------------------------


 

the extent such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable.  If the Company fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse the relevant Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.  If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

(f)                                   Obligations Absolute.  The Company’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the relevant Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Company’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor the Issuing Banks, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing

 

36

--------------------------------------------------------------------------------


 

Bank; provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Company by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full within one Business Day of the date on which such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the reimbursement is due and payable, at the rate per annum then
applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans) and such interest shall be due and payable on the
date when such reimbursement is payable; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among the Company,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Lenders of any such replacement
of any Issuing Bank.  At the time any such replacement shall become effective,
the Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with

 

37

--------------------------------------------------------------------------------


 

respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII.  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company.  The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option of the Company with the
consent of the Administrative Agent in its reasonable discretion and at the
Company’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall be applied by the Administrative Agent to reimburse the
relevant Issuing Bank for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three (3) Business Days after all Events
of Default have been cured or waived.  If the Company is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Company as and to
the extent that, after giving effect to such return, the aggregate Revolving
Credit Exposures would not exceed the Aggregate Commitment and no Event of
Default shall have occurred and be continuing.

 

(k)                                 Issuing Bank Agreements.  Each Issuing Bank
agrees that, unless otherwise requested by the Administrative Agent, such
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance,

 

38

--------------------------------------------------------------------------------


 

amendment, renewal or extension occurred (and whether the amount thereof
changed), it being understood that such Issuing Bank shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement
(such confirmation not to be unreasonably withheld, delayed or conditioned),
(iii) on each Business Day on which such Issuing Bank pays any amount in respect
of one or more drawings under Letters of Credit, the date of such payment(s) and
the amount of such payment(s), (iv) on any Business Day on which the Company
fails to reimburse any amount required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount and currency of such payment
in respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

 

SECTION 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars
(other than a Designated Loan), by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency and Designated Loans, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and at such Eurocurrency Payment Office for such currency; provided that
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of such
Borrower designated by such Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars, (y) an account of such Borrower in the
relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency or
(z) such other account designated by such Borrower in the applicable Borrowing
Request and reasonably acceptable to the Administrative Agent; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or in
the case of an ABR Borrowing, prior to 12:00 noon, New York City time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
such Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation (including without limitation the Overnight
Foreign Currency Rate in the case of Loans denominated in a Foreign Currency) or
(ii) in the case of such Borrower, the interest rate applicable to ABR Loans. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the

 

39

--------------------------------------------------------------------------------


 

relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section.  A
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)                                 To make an election pursuant to this
Section, the applicable Borrower shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice from such Borrower in the
case of a Borrowing denominated in Dollars (other than Designated Loans) or by
irrevocable written notice (via an Interest Election Request signed by such
Borrower) in the case of a Borrowing denominated in a Foreign Currency or a
Designated Loan) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the relevant Borrower. 
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the name of the applicable Borrower and
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period and Agreed Currency to be applicable thereto
after giving effect to such election, which Interest Period shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

40

--------------------------------------------------------------------------------


 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars (other than
Designated Loans), such Borrowing shall be converted to an ABR Borrowing and
(ii) in the case of a Borrowing denominated in a Foreign Currency or a
Designated Loan in respect of which the applicable Borrower shall have failed to
deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars (other than Designated Loans) may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars (other than Designated Loans) shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, but without duplication for interest payments made by any Borrower on
such amount and (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in a Foreign Currency and each Designated Loan shall automatically
be continued as a Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09. Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Company shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the Aggregate Commitment.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or one or more other events specified therein, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt.  (a) Each Borrower
(severally and not jointly) hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of each Swingline Borrower, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Swingline Borrower on the earlier of the Maturity Date and the first date
after such Swingline Loan is made to such Swingline Borrower that is the 15th or
last day of a calendar month and is at least two (2) Business Days

 

41

--------------------------------------------------------------------------------


 

after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, each Swingline Borrower shall repay all Swingline Loans made
to such Swingline Borrower then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the Obligations.

 

(e)                                  Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note.  In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in the form attached hereto as
Exhibit L.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if any such promissory note is a registered note, to such
payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans.

 

(a)                                 Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to break funding payments required by
Section 2.16) subject to prior notice in accordance with the provisions of this
Section 2.11(a).  The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in Dollars (other than Designated Loans), by
telephonic notice (promptly followed by written confirmation from such Borrower
of such request) not later than 11:00 a.m., Local Time, three (3) Business Days
before the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in any Foreign Currency and Designated Loans, by
written notice from such Borrower (promptly followed by telephonic confirmation
of such request) not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing, by telephonic notice (promptly followed by written
confirmation from such Borrower of such request) not later than 11:00 a.m., New
York City time, on the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, by telephonic notice (promptly followed by written confirmation
from such Borrower of such request) not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice from any Borrower shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid by such Borrower; provided that
any such notice of prepayment delivered by any Borrower may state that such
notice is

 

42

--------------------------------------------------------------------------------


 

conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
applicable Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments to the extent required by
Section 2.16.

 

(b)                                 If at any time, (i) other than as a result
of fluctuations in currency exchange rates, the sum of the aggregate principal
Dollar Amount of all of the Revolving Credit Exposures (calculated, with respect
to those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds the Aggregate
Commitment or (ii) solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal Dollar Amount of all of the Revolving
Credit Exposures (so calculated) exceeds 105% of the Aggregate Commitment, the
Company or the relevant Subsidiary Borrower shall in each case, within one
(1) Business Day after receiving notice from the Administrative Agent in respect
thereof, repay Borrowings (with respect to any payment made by or required from
any Subsidiary Borrower, as directed by such Subsidiary Borrower to repay
Borrowings of such Subsidiary Borrower) or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment.

 

SECTION 2.12. Fees.  (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate (as specified in the definition of Applicable
Rate) on the daily average amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)                                 The Company agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily Dollar Amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
relevant Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal

 

43

--------------------------------------------------------------------------------


 

or extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on or prior
to the third (3rd) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent from time to time.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in Dollars (except as otherwise expressly provided in this
Section 2.12) and immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable by the applicable Borrower(s) on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest (i) computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) for Borrowings denominated in Pounds Sterling

 

44

--------------------------------------------------------------------------------


 

shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the LIBOR Screen Rate on the Quotation Day for any
Interest Period for a Eurocurrency Borrowing the LIBOR Screen Rate shall not be
available for such Interest Period and/or for the applicable currency with
respect to such Eurocurrency Borrowing for any reason, and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Reference Bank Rate shall be the LIBO Rate for such
Interest Period for such Eurocurrency Borrowing; provided that if the Reference
Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars (other than Designated Loans), then such Borrowing
shall be made as an ABR Borrowing at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency or if such Borrowing is a
Designated Loan, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion and consented to in writing by
the Company and the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Company and the Required Lenders, Borrowings shall not be
available in such Foreign Currency.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency or
for the applicable Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and any
applicable Subsidiary Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and any applicable Subsidiary Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars (other than a Designated Loan), such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency or a Designated Loan, then the LIBO
Rate for such Eurocurrency Borrowing shall be the Alternative Rate; provided
that if the

 

45

--------------------------------------------------------------------------------


 

circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.15. Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or such Issuing Bank,
as applicable, then reasonably determines to be relevant).

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by the Administrative Agent, such Lender or
such Issuing Bank (which determination shall be made in good faith (and not on
an arbitrary or capricious basis) and generally consistent with similarly
situated customers of the Administrative

 

46

--------------------------------------------------------------------------------


 

Agent, such Lender or such Issuing Bank, as applicable, under agreements having
provisions similar to this Section 2.15, after consideration of such factors as
the Administrative Agent, such Lender or such Issuing Bank, as applicable, then
reasonably determines to be relevant).

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its respective holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay, or, subject to
Section 2.23(b), cause the other applicable Borrowers to pay, such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
applicable Borrower(s) shall compensate each Lender for the loss, cost and
expense attributable to such event (other than loss of anticipated profits). 
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not the Applicable Rate applicable thereto), for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the calculations used by such Lender to determine such amount or amounts,
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error.  The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within thirty (30) days after receipt thereof;
provided that no Borrower shall be required to compensate a Lender pursuant to
this Section for any amounts under this Section 2.16 incurred more than 120 days
prior to the date that such Lender notifies such Borrower of such amount and of
such Lender’s intention to claim compensation therefor.

 

47

--------------------------------------------------------------------------------


 

SECTION 2.17. Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17(a)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
The relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party or by the
Administrative Agent to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the applicable Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the applicable Loan Party, as the case may be.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable and documented
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate setting forth in reasonable
detail the basis and calculation of the amount of such payment or liability
delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

48

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by any Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by any Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by any Borrower or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (it being
understood that the Borrowers shall be given a reasonable opportunity to
reimburse such Lender with respect to such cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that any Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to each such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any such Borrower or the
Administrative Agent), duly executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to each such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of each
such Borrower or the Administrative Agent), whichever of the following is
applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, duly executed originals of IRS
Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent

 

49

--------------------------------------------------------------------------------


 

shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to each such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of any
such Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
each such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each such Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by any such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by any such Borrower or the Administrative Agent as may be
necessary for each such Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other

 

50

--------------------------------------------------------------------------------


 

than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes each Issuing Bank and the term
“applicable law” includes FATCA.

 

(j)                                    Luxembourg Registration Duty.  In order
to not unnecessarily cause application of Luxembourg’s registration duty
applicable to documents in writing evidencing an obligation to pay, neither the
Administrative Agent nor any Lender will take any action to file or register
this Agreement or any of the Loan Documents with applicable Luxembourg
authorities which would cause such registration duty to be payable unless the
Administrative Agent reasonably deems such action necessary or advisable in
connection with the protection of rights or pursuit of remedies during the
continuance of an Event of Default.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars (other than in respect of Designated Loans), 2:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency or in
respect of Designated Loans, 1:00 p.m., Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency or
Designated Loan, as applicable, in each case on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency or a Designated Loan, the Administrative Agent’s Eurocurrency
Payment Office for such currency or Designated Loan, as applicable, except
payments to be made directly to any Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment

 

51

--------------------------------------------------------------------------------


 

hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  Notwithstanding the foregoing provisions of this Section, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Credit Event was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment required to be made by it hereunder to the Administrative
Agent for the account of the Lenders in such Original Currency, then all
payments to be made by such Borrower hereunder in such currency shall instead be
made when due in Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that the Borrowers take all risks of the imposition of any such currency control
or exchange regulations.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  [Intentionally Omitted].

 

(d)                                 Subject to Section 2.23(b), if any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving Loans
or participations in LC Disbursements or Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered,  such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation relating to any Obligations owed by such Borrower pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Company or the relevant Subsidiary Borrower prior to
the date on which any payment is due to the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Banks, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Banks to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent such consent would be required
pursuant to Section 9.04(b), the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Swingline Lender and the Issuing Banks), which consent shall not unreasonably be
withheld, delayed or conditioned, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it

 

53

--------------------------------------------------------------------------------


 

hereunder (including amounts payable pursuant to Section 2.16), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or relevant Subsidiary Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

SECTION 2.20. Expansion Option.  The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $50,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $250,000,000.  The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company, the Administrative
Agent and, if the Augmenting Lender is providing new or increased Revolving
Commitments, the Swingline Lender and the Issuing Banks (such approvals not to
be unreasonably withheld, delayed or conditioned) and (ii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto.  No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20.  Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof.  Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) or tranche of Incremental Term Loans shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate on behalf of the Company to that effect dated such date and executed
by a Responsible Officer of the Company and (B)  the Company shall be in
compliance (on a pro forma basis) with the covenants contained in Section 6.07
and (ii) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received documents and opinions of the same
type, to the extent applicable, as those delivered on the Effective Date as to
the organizational power and authority of the Borrowers to borrow hereunder
after giving effect to such increase (or to the extent the resolutions delivered
on the Effective Date approve such matters, a certification from the Borrowers
(or the Company on behalf of the Borrowers) that the resolutions delivered on
the Effective Date remain in full force and effect and have not been amended or
otherwise modified since the adoption thereof).  On the effective date of any
increase in the Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, each of the relevant Borrowers shall be

 

54

--------------------------------------------------------------------------------


 

deemed to have repaid and reborrowed all outstanding Revolving Loans owed by
such Borrower as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the applicable
Borrower, together with the Company, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the applicable Borrower(s) pursuant to the
provisions of Section 2.16 if the deemed payment occurs other than on the last
day of the related Interest Periods.  The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans, (b) shall not mature
earlier than the Maturity Date (but may have amortization and/or customary
prepayments prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans; provided that
(i) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

 

SECTION 2.21. Extension of Maturity Date.

 

(a)                                 Requests for Extension.  The Company may, by
notice to the Administrative Agent (who shall promptly notify the Lenders) at
any time (each such date, an “Extension Date”), request that each Lender extend
such Lender’s Maturity Date to the date that is one year after the Maturity Date
then in effect for such Lender (the “Existing Maturity Date”); provided that any
such request shall be made no later than 30 days prior to the applicable
Existing Maturity Date.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date that is 15 days after the
date on which the Administrative Agent received the Company’s extension request
(the “Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”).  Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for extension of the Maturity Date.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Company of each Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

55

--------------------------------------------------------------------------------


 

(d)                                 Additional Commitment Lenders.  The Company
shall have the right, but shall not be obligated, on or before the applicable
Maturity Date for any Non-Extending Lender to replace such Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
financial institutions that are not Ineligible Institutions (each, an
“Additional Commitment Lender”) approved by the Administrative Agent in
accordance with the procedures provided in Section 2.19(b), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption (in accordance with and subject to the restrictions contained in
Section 9.04, with the Company or replacement Lender obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Commitment Lenders shall, effective on or
before the applicable Maturity Date for such Non-Extending Lender, assume a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).  Prior to any Non-Extending Lender being replaced by one or more
Additional Commitment Lenders pursuant hereto, such Non-Extending Lender may
elect, in its sole discretion, by giving irrevocable notice thereof to the
Administrative Agent and the Company (which notice shall set forth such Lender’s
new Maturity Date), to become an Extending Lender.  The Administrative Agent may
effect such amendments to this Agreement as are reasonably necessary to provide
for any such extensions with the consent of the Company but without the consent
of any other Lenders.

 

(e)                                  Effective Date of Extension.  Effective as
of the applicable Extension Date, the Maturity Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the date that is one
year after the Existing Maturity Date (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement and shall be bound by the provisions
of this Agreement as a Lender hereunder and shall have the obligations of a
Lender hereunder.

 

(f)                                   Conditions to Effectiveness of Extension. 
Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Maturity Date shall be permitted hereunder and (y) any extension of any Maturity
Date pursuant to this Section 2.21 shall not be effective with respect to any
Extending Lender unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Borrowers set forth in this Agreement (excluding the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) are true and correct in
all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the applicable Extension Date and after giving effect thereto, as though made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date); and

 

(iii)                               the Administrative Agent shall have received
a certificate from the Company signed by a Responsible Officer of the Company,
delivered on behalf of the Company, (A) certifying the accuracy of the foregoing
clause (i) and (B) certifying and attaching the resolutions adopted by each
Borrower approving or consenting to such extension (or to the extent the
resolutions delivered on the Effective Date approve such matters, a
certification from the Borrowers (or the Company on behalf of the Borrowers)

 

56

--------------------------------------------------------------------------------


 

that the resolutions delivered on the Effective Date remain in full force and
effect and have not been amended or otherwise modified since the adoption
thereof).

 

(g)                                  Maturity Date for Non-Extending Lenders. 
On the Maturity Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Company shall
repay such Non-Extending Lender in accordance with Section 2.10 (and shall pay
to such Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.22. Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent by such
Borrower hereunder shall, notwithstanding any judgment in a currency other than
the specified currency, be discharged only to the extent that on the Business
Day following receipt by such Lender or the Administrative Agent (as the case
may be) of any sum adjudged to be so due in such other currency such Lender or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent by
such Borrower, as the case may be, in the specified currency and (b) any amounts
shared with other Lenders relating to amounts owed by such Borrower as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

 

SECTION 2.23. Designation of Subsidiary Borrowers.  (a) On the Effective Date,
and subject to the satisfaction of the conditions set forth in Section 4.01, the
Initial Subsidiary Borrowers shall become Subsidiary Borrowers party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary in accordance with the terms and conditions of this Section 2.23,
whereupon such Subsidiary shall cease to be a Subsidiary Borrower and a party to
this Agreement or any other Loan Document.  After the Effective Date, the
Company may at any time and from time to time designate any Eligible Subsidiary
as a Subsidiary Borrower by delivery to the Administrative Agent of a Borrowing
Subsidiary Agreement executed by such Subsidiary and the Company and the
satisfaction of the other conditions precedent set forth in Section 4.03, and
upon such delivery and satisfaction such Subsidiary shall for all

 

57

--------------------------------------------------------------------------------


 

purposes of this Agreement be a Subsidiary Borrower and a party to this
Agreement.  Each Subsidiary Borrower shall remain a Subsidiary Borrower until
the Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Subsidiary Borrower and a party to this
Agreement.  Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Subsidiary Borrower at a time when
any principal of or interest on any Loan to such Borrower shall be outstanding
hereunder; provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Subsidiary Borrower to make further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.  Each Subsidiary of the Company that is or becomes a
Subsidiary Borrower pursuant to this Section 2.23 hereby irrevocably appoints
the Company as its non-exclusive agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto
(other than any Borrowing Request, Interest Election Request, request for
Swingline Loans, request for the issuance, amendment, renewal or extension of a
Letter of Credit or prepayment notice), and (iii) the receipt of the proceeds of
any Loans made by the Lenders to any such Subsidiary Borrower hereunder, but
such appointment does not limit the right of each Subsidiary Borrower to take
these actions directly for its own account; provided that in the event that the
Administrative Agent shall receive conflicting instructions from the Company and
a Subsidiary Borrower, the Administrative Agent shall follow the instruction of
the Company.  Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein; provided that any such appointment by a Subsidiary Borrower and any
actions taken by the Company in such capacity shall be subject in all respects
to Section 2.23(b). Subject to Section 2.23(b), any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Subsidiary Borrower.

 

(b)  Notwithstanding anything set forth herein or in any other Loan Document to
the contrary, (i) other than as expressly set forth in Article X solely with
respect to the Company, the parties hereto agree that the Obligations of the
Borrowers are several in nature (and not the joint obligations of the
Borrowers), including any obligations of Borrowers hereunder to make payments of
principal and interest regarding the Loans, and (ii) the parties agree that the
Subsidiary Borrowers are not obligated to pay or otherwise liable for, and do
not guaranty, collaterally support or otherwise have any responsibility (in any
such case, either directly or indirectly, whether as a primary obligor,
guarantor, indemnitor or otherwise) with respect to, any Obligations or
Specified Ancillary Obligations of the Company, any Subsidiary Guarantor or any
other Subsidiary Borrower.

 

SECTION 2.24. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

58

--------------------------------------------------------------------------------


 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (A) no Default or Event of Default shall
be continuing at the time of such reallocation and (B) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Company shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of each relevant Issuing Bank only the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the relevant Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to such Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.24(c), and participating interests in any
such newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit,

 

59

--------------------------------------------------------------------------------


 

unless the Swingline Lender or the relevant Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

Representations and Warranties

 

The Company, on behalf of itself and its Subsidiaries, and each Subsidiary
Borrower, solely with respect to itself, severally represent and warrant to the
Lenders that:

 

SECTION 3.01. Organization; Powers; Subsidiaries.  Each of the Loan Parties and
the Material Subsidiaries is duly organized or incorporated, as the case may be,
validly existing and in good standing (to the extent the concept is applicable
in such jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite organizational power and authority to carry on its business as
now conducted and, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification. 
Schedule 3.01 hereto identifies each Subsidiary as of the Effective Date, noting
whether such Subsidiary is a Material Domestic Subsidiary and/or a Material
Subsidiary as of the Effective Date, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Company and the other Subsidiaries and, if such percentage is not 100%
(excluding (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law), a description of each class
issued and outstanding.  All of the outstanding shares of capital stock and
other equity interests of each Subsidiary Borrower and Material Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 3.01 as owned by the
Company or another Subsidiary are owned, beneficially and of record, by the
Company or any Subsidiary free and clear of all Liens, other than Liens
permitted pursuant to Section 6.02.  Except for Disclosed Matters or as set
forth in Schedule 3.01, as of the Effective Date, there are no outstanding
commitments or other obligations of any Borrower or any Material Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any Borrower
or any Material Subsidiary.  Each Subsidiary Borrower organized or incorporated
under the laws of a European Union jurisdiction shall cause its centre of main
interests (as that term is used in Article 3(1) of the Regulation) to be
situated in such jurisdiction (or in any Eligible Foreign Jurisdiction) for the
purposes of the Regulation, unless failure to do so could not reasonably be
expected to have a material adverse effect on the rights of the

 

60

--------------------------------------------------------------------------------


 

Lenders or the Administrative Agent in any enforcement or insolvency proceedings
relating to any Loan Document.

 

SECTION 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to (a)(i) applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or other laws affecting creditors’ rights generally, (ii) general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and (iii) requirements of reasonableness, good faith and fair dealing
and (b) solely with respect to any Foreign Subsidiary, (i) the time barring of
claims under applicable legislation, (ii) defenses of set-off or counterclaim,
(iii) other matters which are set out as qualifications or reservations as to
matters of general law in any legal opinion in respect of any Loan Document
delivered to the Administrative Agent or the Lenders and (iv) the making of
registrations, filings, endorsements, notarizations, stampings and/or
notifications, if any, of the Loan Documents as described in any legal opinion
delivered to the Administrative Agent or the Lenders.

 

SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been, or will be by
the time required, obtained or made and are, or will be by the time required, in
full force and effect, (b) will not violate in any material respect any
applicable material law or regulation or the charter, by-laws or other
organizational documents of any Loan Party or any Material Subsidiary or any
material order of any Governmental Authority binding upon any Loan Party or any
of the Material Subsidiaries or its assets, (c) will not violate in any material
respect or result in a default under any indenture, material agreement or other
material instrument binding upon the Company or any of its Material Subsidiaries
or its assets, or give rise to a right thereunder to require any payment to be
made by the Company or any of its Material Subsidiaries, except, in the case of
this clause (c), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Material Subsidiaries, other than requirements to provide cash
collateral under this Agreement.  There is no works council with jurisdiction
over the Transactions as envisaged by any Loan Document to which a Dutch
Subsidiary Borrower is a party and  there is no obligation for such Dutch
Subsidiary Borrower to establish a works council pursuant to the Works Council
Act (Wet op de Ondernemingsraden).

 

SECTION 3.04. Financial Condition; No Material Adverse Change.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2014 reported on by PricewaterhouseCoopers LLP,
independent public accountants.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

 

(b)                                 As of the Effective Date and excluding any
Disclosed Matters, since December 31, 2014, there has been no material adverse
change in the business, assets, operations or financial condition of the Company
and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties.

 

(a)                                 Except for Liens permitted pursuant to
Section 6.02, each of the Company and its Subsidiaries has good title to, or (to
the knowledge of the Company) valid leasehold interests in,

 

61

--------------------------------------------------------------------------------


 

all its real and personal property (other than intellectual property, which is
subject to Section 3.05(b)) material to its business, except as could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Except for Disclosed Matters or as could not
reasonably be expected to result in a Material Adverse Effect, (i) each of the
Company and its Subsidiaries owns or is licensed to use (subject to the
knowledge-qualified infringement representation in this Section 3.05(b)) all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and (ii) the use thereof by the Company and its
Subsidiaries, to the Company’s knowledge, does not infringe upon the rights of
any other Person.

 

SECTION 3.06. Litigation and Environmental Matters.  (a) As of the Effective
Date and except for Disclosed Matters, there are no actions, suits, proceedings
or investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Company, threatened in writing against or
affecting the Company or any of its Subsidiaries (i) that could reasonably be
expected to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

(b)                                 Except with respect to Disclosed Matters and
other matters that could not reasonably be expected to result in a Material
Adverse Effect, the Company and its Subsidiaries (i) are in compliance with all
applicable Environmental Laws (which compliance includes possession of and
compliance with all permits, licenses or other approvals required under
applicable Environmental Laws), (ii) are not subject to any Environmental
Liability or (iii) have not received written notice of any claim with respect to
any Environmental Liability.

 

SECTION 3.07. Compliance with Laws.  Each of the Company and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except (i) for Disclosed Matters or
(ii) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The entry into this Agreement by the Irish Borrowers
and the performance by the Irish Borrowers of the transactions contemplated
hereby and the obligations incurred hereunder by the Irish Borrowers does not
constitute the provision of financial assistance by the Irish Borrowers within
the meaning of Section 60 of the Companies Act, 1963 of Ireland. The prohibition
contained in Section 31 of the Companies Act, 1990 of Ireland does not apply to
this Agreement or the transactions contemplated thereby by reason of the fact
that the Irish Borrowers and each other company whose liabilities are hereby
guaranteed are members of a group of companies consisting of a holding company
and its subsidiaries within the meaning of Section 155(1) of the Companies Act,
1963 of Ireland.

 

SECTION 3.08. Investment Company Status.  Neither the Company nor any of its
Subsidiaries is required to be registered as an “investment company” as defined
in the Investment Company Act of 1940 or subject to regulation as an “investment
company” thereunder.

 

SECTION 3.09. Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed by it and has paid, caused to be
paid or made a provision for the payment of, all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11. Disclosure.  All written information (including the information
set forth in the Information Memorandum) and all information that is formally
presented at a general meeting (which may be a telephonic meeting) of the
Lenders, other than any projections, estimates, forecasts and other
forward-looking information  and information of a general economic or
industry-specific nature furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document, when taken as a whole
and after giving effect to all supplements and updates thereto, does not (when
furnished) contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading (when taken as a whole) in light of the circumstances
under which such statements are made; provided that, with respect to forecasts
or projections, the Company represents only that such information was prepared
in good faith based upon assumptions believed by the Company to be reasonable at
the time prepared (it being understood by the Administrative Agent and the
Lenders that any such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Company or its Subsidiaries, that no assurances can be given that
such projections will be realized and that actual results may differ materially
from such projections).

 

SECTION 3.12. Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13. No Default.  No Default has occurred and is continuing.

 

SECTION 3.14. Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and is implementing procedures reasonably
designed to achieve compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a

 

63

--------------------------------------------------------------------------------


 

counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements, in
each case, to the extent described in the list of documents attached as
Exhibit E.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of each of (i)  Skadden, Arps Slate,
Meagher & Flom LLP, special New York counsel for the Company, (ii) Arthur Cox,
special Irish counsel for the Initial Irish Borrowers, and (iii) Baker &
McKenzie Amsterdam N.V., special Dutch counsel for the Initial Dutch Borrower,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and covering such customary matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Company and the other Borrowers hereby request such counsels to
deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates relating to the organization, existence
and good standing of the initial Loan Parties in their respective jurisdictions
of organization, the authorization of the Transactions and any other legal
matters relating to such Loan Parties (which shall include, in the case of any
Initial Irish Borrower, where applicable, evidence that such Loan Party has
complied with Section 60 of the Companies Act 1963 of Ireland), the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel and as further described in the list
of documents identified in Section B of Exhibit E.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by a Responsible Officer of
the Company, certifying on behalf of the Company (i) that the representations
and warranties contained in Article III are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date and (ii) that
no Default or Event of Default has occurred and is continuing as of such date.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced at least one (1) Business Day prior to
the Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a conversion or continuation of any
Loans), and of the Issuing Banks to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction (or waiver of in accordance with
Section 9.02) of the following conditions:

 

(a)                                 The representations and warranties of the
Borrowers set forth in this Agreement (excluding the representations and
warranties set forth in Sections 3.04(b) and 3.06(a)) shall be true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the date of such Borrowing

 

64

--------------------------------------------------------------------------------


 

or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

Each Borrowing (other than a conversion or continuation of any Loans) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03. Designation of a Subsidiary Borrower.  After the Effective Date,
the designation of a Subsidiary Borrower pursuant to Section 2.23 is subject to
the condition precedent that the Company or such proposed Subsidiary Borrower
shall have furnished or caused to be furnished to the Administrative Agent:

 

(a)                                 Copies, certified by the Secretary or
Assistant Secretary (or other appropriate officer, manager or director) of such
Subsidiary, of its Board of Directors’ (or other governing body’s) resolutions
(and, to the extent necessary, shareholder resolutions) approving the Borrowing
Subsidiary Agreement and any other Loan Documents to which such Subsidiary is
becoming a party and such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of such Subsidiary in its jurisdiction of organization;

 

(b)                                 An incumbency certificate, certified by the
Secretary or Assistant Secretary (or other appropriate officer, manager or
director) of such Subsidiary, which shall identify by name and title and bear
the signature of the officers, managers, directors and other persons of such
Subsidiary authorized to request Borrowings hereunder and sign the Borrowing
Subsidiary Agreement and the other Loan Documents to which such Subsidiary is
becoming a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company or such Subsidiary;

 

(c)                                  Opinions of counsel to such Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, with respect to the laws of its jurisdiction of organization and such
other customary matters as are reasonably requested by counsel to the
Administrative Agent (but, in any case, limited to the types of matters covered
in the legal opinions delivered pursuant to Section 4.01, in the case of a
jurisdiction of a Borrower in respect of which a legal opinion was delivered
pursuant to Section 4.01) and addressed to the Administrative Agent and the
Lenders; and

 

(d)                                 Any promissory notes requested by any Lender
pursuant to Section 2.10(e), and any other instruments and documents reasonably
requested by the Administrative Agent.

 

(e)                                  Any documentation and other information
that is reasonably requested by the Administrative Agent or any of the Lenders
(acting through the Administrative Agent) in connection with requirements by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act; provided that any

 

65

--------------------------------------------------------------------------------


 

such request shall be made no later than three (3) Business Days after written
notice by the Company to the Administrative Agent of such designation pursuant
to Section 2.23.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder shall have been
paid in full (other than Obligations expressly stated to survive such payment
and termination) and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP
consistently applied, with such audited balance sheet and related consolidated
financial statements reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the period commencing at the
beginning of such fiscal year and ending with such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified on behalf of the Company by a Financial Officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company, delivered on behalf of the Company, (i) certifying as to
whether, to the knowledge of such Financial Officer, a Default has occurred and
is continuing and, if a Default has occurred that is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07 and (iii) to the extent that any change in GAAP or
application thereof has a material impact on the financial statements
accompanying such certificate and such change and impact has not been noted in
such financial statements, stating whether any such change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any

 

66

--------------------------------------------------------------------------------


 

such change has occurred, specifying the effect of such change on such financial
statements accompanying such certificate;

 

(d)                                 promptly after the same become publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements (i) filed by the Company with the SEC (or
any Governmental Authority succeeding to any or all of the functions of the SEC)
or with any national securities exchange, or (ii) distributed by the Company to
its shareholders generally, as the case may be;

 

(e)                                  promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or by any Lender (acting through the
Administrative Agent) may reasonably request.

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 (A) may be delivered electronically and (B) shall be deemed to have
been delivered on the date on which such documents are (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on http://www.regeneron.com
or http://www.investor.regeneron.com or at another website identified in a
notice from the Company and accessible by the Lenders without charge; or
(iii) posted on the Company’s behalf on an Internet or intranet website, if any,
to which the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

 

SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Company having actual
knowledge thereof:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Company or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth in reasonable detail the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.  Information required to be delivered pursuant to
clause (b), (c) and (d) of this Section shall be deemed to have been delivered
if such information, or one or more annual, quarterly, current or other reports
containing such information, is (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) posted or the Company

 

67

--------------------------------------------------------------------------------


 

provides a link thereto on http://www.regeneron.com or
http://www.investor.regeneron.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Administrative Agent and the
Lenders have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.03. Existence; Conduct of Business.

 

(a)                                 The Company will, and will cause each other
Loan Party and each of the Material Subsidiaries to, do or cause to be done
(i) all things necessary to preserve, renew and keep in full force and effect
its legal existence and (ii) take, or cause to be taken, all reasonable actions
to preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of the business of the
Company and its Subsidiaries taken as a whole, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except, in the case of this clause (ii), to the extent failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.03 shall not prohibit any Permitted Restructurings,
merger, consolidation, disposition, liquidation, dissolution or other
transaction permitted under Section 6.03.

 

(b)                                 Each Subsidiary Borrower organized or
incorporated under the laws of a European Union jurisdiction shall cause its
centre of main interests (as that term is used in Article 3(1) of the
Regulation) to be situated in such jurisdiction (or in any Eligible Foreign
Jurisdiction) for the purposes of the Regulation, unless failure to do so could
not reasonably be expected to have a material adverse effect on the rights of
the Lenders or the Administrative Agent in any enforcement or insolvency
proceedings relating to any Loan Document.

 

SECTION 5.04. Payment of Taxes.  The Company will, and will cause each of its
Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where Taxes that are being contested in good
faith by appropriate proceedings and for which the Company or such Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP.

 

SECTION 5.05. Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all tangible property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty excepted and except (i) pursuant to
transactions permitted by Section 6.03 or (ii) where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, and
(b) maintain, in all material respects, with carriers reasonably believed by the
Company to be financially sound and reputable or through reasonable and adequate
self-insurance insurance in such amounts and against such risks and such other
hazards, as is customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights.  The Company will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity in all material
respects with applicable law are made of all material financial dealings and
transactions in relation to its business and activities and, subject to
Section 5.01(b), in form permitting financial statements conforming with GAAP or
IFRS (as applicable) to be derived therefrom.  The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, at reasonable times upon reasonable prior written notice,
to visit and inspect its properties, to examine and make extracts from its books
and records and to discuss its affairs, finances

 

68

--------------------------------------------------------------------------------


 

and condition with its Financial Officers and, provided that the Company or such
Subsidiary is afforded the opportunity to participate in such discussion, its
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that so long as no Event of Default has occurred and is
continuing, the Company shall not be required to reimburse the Administrative
Agent or any of its representatives for fees, costs and expenses in connection
with the Administrative Agent’s exercise of such rights set forth in this
sentence more than one time in any calendar year.  The Company acknowledges
that, subject to Section 9.12, the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.  Notwithstanding anything to the contrary
in this Section 5.06, neither the Company nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any designated representative) is then prohibited by law, rule or regulation or
any agreement binding on the Company or any of its Subsidiaries or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

 

SECTION 5.07. Compliance with Laws.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws and, in the case of each Irish Borrower,
Section 60 of the Companies Act 1963 of Ireland), except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.  The
Company will maintain in effect and enforce policies and is implementing and
will maintain procedures reasonably designed to achieve compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08. Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate or other lawful
purposes, of the Company and its Subsidiaries.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.  No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

 

SECTION 5.09. Subsidiary Guaranty.  Within forty-five (45) days (or such later
date as may be agreed upon by the Administrative Agent) after which financial
statements have been delivered pursuant to Section 5.01(a) and any Person
qualifies as a Material Domestic Subsidiary pursuant to the definition of
“Material Subsidiary” in accordance with the calculations in such financial
statements, the Company shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary to execute and deliver to
the Administrative Agent the Subsidiary Guaranty (or a joinder thereto in the
form contemplated thereby) pursuant to which such Subsidiary agrees to be bound
by the terms and provisions thereof, such Subsidiary Guaranty (or joinder
thereto) to be accompanied by requisite organizational resolutions, other
organizational documentation and legal opinions as may be reasonably requested
by the Administrative Agent (with any such opinion so requested to be in form
and substance reasonably satisfactory to the Administrative Agent but, in any
case, limited to the types of

 

69

--------------------------------------------------------------------------------


 

matters covered in the legal opinions delivered pursuant to Section 4.01). 
Notwithstanding the foregoing no Excluded Subsidiary shall be required to become
a Subsidiary Guarantor.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full
(other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit have expired or terminated, in each case,
without any pending draw (or shall have been cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent),
and all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

 

SECTION 6.01. Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                 the Obligations and any Specified Ancillary
Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness that does not
increase the outstanding principal amount thereof (other than with respect to
unpaid accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions, premiums and expenses associated
with such Indebtedness);

 

(c)                                  Indebtedness of the Company to any
Subsidiary and of any Subsidiary to the Company or any other Subsidiary;

 

(d)                                 Guarantees by the Company of Indebtedness or
other obligations of any Subsidiary and by any Subsidiary of Indebtedness or
other obligations of the Company or any other Subsidiary;

 

(e)                                  Indebtedness of the Company or any
Subsidiary incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness; provided that
(i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, repair, replacement, lease
or improvement and (ii) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (e) shall not exceed $75,000,000 at any
time outstanding;

 

(f)                                   Indebtedness of the Company or any
Subsidiary as an account party in respect of letters of credit or bank
guarantees;

 

(g)                                  unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law;

 

(h)                                 Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

70

--------------------------------------------------------------------------------


 

(i)                                     Guarantees, surety bonds or performance
bonds securing the performance of the Company or any of its Subsidiaries, in
each case incurred or assumed in connection with an Acquisition or disposition
or other acquisition of assets not prohibited hereunder;

 

(j)                                    Indebtedness of the Company or any of its
Subsidiaries in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business, including guarantees or obligations with respect to letters of credit
supporting such performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or otherwise
in respect of any netting services, overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

 

(l)                                     Indebtedness in respect to judgments or
awards under circumstances not giving rise to an Event of Default;

 

(m)                             Indebtedness in respect of obligations that are
being contested in accordance with Section 5.04;

 

(n)                                 Indebtedness consisting of (i) deferred
payments or financing of insurance premiums incurred in the ordinary course of
business of the Company or any of its Subsidiaries and (ii) take or pay
obligations contained in any supply agreement entered into in the ordinary
course of business;

 

(o)                                 Indebtedness representing deferred
compensation, severance, pension, and health and welfare retirement benefits or
the equivalent to current and former employees of the Company and its
Subsidiaries incurred in the ordinary course of business or existing on the
Effective Date;

 

(p)                                 customer advances or deposits or other
endorsements for collection, deposit or negotiation and warranties of products
or services, in each case received or incurred in the ordinary course of
business;

 

(q)                                 Priority Indebtedness (excluding any
Indebtedness (i) that is otherwise permitted by any other clause of this
Section 6.01 and (ii) to the extent secured by a Lien, that is secured by a Lien
permitted by Section 6.02 (other than by clause (s) thereof)) in an aggregate
outstanding principal amount not to exceed, at the time of incurrence of any
such Priority Indebtedness and when taken together with the aggregate
outstanding amount of other obligations secured by a Lien pursuant to
Section 6.02(s)(ii), fifteen percent (15%) of the Company’s Consolidated Net
Worth (determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a));

 

(r)                                    unsecured Indebtedness of the Company or
any other Loan Party so long as at the time of and immediately after giving
effect (including giving effect on a pro forma basis) to the incurrence of such
Indebtedness (i) no Default or Event of Default shall have occurred and be

 

71

--------------------------------------------------------------------------------


 

continuing and (ii) the Company shall be in compliance with the financial
covenants set forth in Section 6.07;

 

(s)                                   other Indebtedness in an aggregate
outstanding principal amount not to exceed $50,000,000; and

 

(t)                                    Indebtedness assumed by the Company or
any Subsidiary in connection with any Acquisition or other acquisition of any
property or assets or Indebtedness of any Person that becomes a Subsidiary after
the Effective Date in a transaction not prohibited hereby, and amendments,
modifications, extensions, refinancings, renewals and replacements of any such
Indebtedness; provided that (i) such Indebtedness is not incurred in
contemplation of such acquisition and (ii) the aggregate outstanding principal
amount of such Indebtedness does not exceed $200,000,000.

 

SECTION 6.02. Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

 

(a)                                 Liens (if any) created pursuant to any Loan
Document including with respect to any obligation to provide cash collateral;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of the
Company or any Subsidiary existing on the date hereof and set forth in Schedule
6.02 and any amendments, modifications, extensions, renewals, refinancings and
replacements thereof; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary other than improvements
thereon and proceeds from the disposition of such property or asset and (ii) the
amount secured or benefited thereby is not increased (other than as permitted by
Section 6.01) and amendments, modifications, extensions, refinancings, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than as permitted by Section 6.01);

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Company or any Subsidiary or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary and any amendments,
modifications, extensions, renewals and replacements thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property) and (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01);

 

(e)                                  Liens on fixed or capital assets (including
capital leases) acquired (including as a replacement), constructed, repaired,
leased or improved by the Company or any Subsidiary; provided that (i) such
Liens secure Indebtedness or Capital Lease Obligations permitted by clause
(e) of Section 6.01, (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or

 

72

--------------------------------------------------------------------------------


 

within 180 days after such acquisition or lease or the completion of such
construction, replacement, repair or improvement and (iii) such Liens shall not
apply to any other property or assets of the Company or any Subsidiary other
than improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds from the disposition of such property or assets
and customary security deposits; provided that individual financings of
equipment provided by one lender (or a syndicate of lenders) may be
cross-collateralized to other financings of equipment provided by such lender
(or syndicate);

 

(f)                                   Liens granted by a Subsidiary that is not
a Loan Party in favor of the Company or another Loan Party in respect of
Indebtedness owed by such Subsidiary to the Company or such other Loan Party;

 

(g)                                  Liens arising out of any conditional sale,
title retention, consignment or other similar arrangements for the sale of goods
entered into by the Company or any of its Subsidiaries the ordinary course of
business;

 

(h)                                 Liens securing Indebtedness permitted
hereunder to finance insurance premiums solely to the extent of such premiums;

 

(i)                                     statutory and common law rights of
setoff and other Liens, similar rights and remedies arising as a matter of law
encumbering deposits of cash, securities, commodities and other funds in favor
of banks, financial institutions, other depository institutions, securities or
commodities intermediaries or brokerage, and Liens of a collecting bank arising
under Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction
or any similar law of any foreign jurisdiction on items in the course of
collection;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(k)                                 Liens on any cash earnest money deposits
made by the Company or any of its Subsidiaries in connection with an
Acquisition, including, without limitation, in connection with any letter of
intent or purchase agreement relating thereto;

 

(l)                                     Liens in connection with the sale or
transfer of any assets in a transaction permitted under Section 6.03, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;

 

(m)                             Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Loan Parties (i) in
the ordinary course of business or (ii) otherwise permitted hereunder other than
in connection with Indebtedness;

 

(n)                                 dispositions and other sales of assets
permitted under Section 6.03;

 

(o)                                 to the extent constituting a Lien, Liens
with respect to repurchase obligations in the ordinary course of business in
connection with the cash management activities of the Company or any Subsidiary;

 

(p)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depositary relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, or (ii) relating to pooled deposit or sweep accounts of any Loan
Party

 

73

--------------------------------------------------------------------------------


 

or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the any such Loan Party or
Subsidiary;

 

(q)                                 any Lien (and rights of set-off) arising
under Section 24 or 25 of the general terms and conditions (algemene
bankvoorwaarden) of any member of the Dutch Bankers’ Association (nederlandse
vereniging van Banken)

 

(r)                                    Liens of sellers of goods to any Loan
Party and any of their respective Subsidiaries arising under Article 2 of the
UCC or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(s)                                   Liens securing (i) Indebtedness described
in clause (a) of the definition of Priority Indebtedness and permitted to be
incurred under Section 6.01(q) and (ii) other obligations (excluding any
Indebtedness) of the Company or any Subsidiary, in an aggregate outstanding
amount, for the foregoing clauses (i) and (ii) taken together, not to exceed, at
the time such Liens are created and when taken together with the aggregate
outstanding principal amount of Indebtedness incurred pursuant to
Section 6.01(q), fifteen percent (15%) of the Company’s Consolidated Net Worth
(determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a));

 

(t)                                    Liens in favor of a credit card or debit
card processor arising in the ordinary course of business under any processor
agreement and relating solely to the amounts paid or payable thereunder, or
customary deposits on reserve held by such credit card or debit card processor;

 

(u)                                 pledges or deposits to secure Indebtedness
permitted to be incurred under Section 6.01(f) so long as the aggregate
principal amount of such Indebtedness so secured does not exceed $50,000,000;

 

(v)                                 pledges or transfers of collateral to
support bilateral mark-to-market security arrangements in respect of uncleared
swap or derivative transactions; and

 

(w)                               Liens on assets of the Company and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $50,000,000.

 

SECTION 6.03. Fundamental Changes and Asset Sales.  (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions, including pursuant to a Sale and Leaseback Transaction) all or
substantially all of the assets of the Company and its Subsidiaries (taken as a
whole) (whether now owned or hereafter acquired), or liquidate or dissolve,
except that:

 

(i)                                     if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing, any Person (other than the Company or any of its Subsidiaries) may
merge or consolidate with the Company or any of its Subsidiaries; provided that
any such merger or consolidation involving (A) subject to the following clause
(B), a Borrower must result in such Borrower as the surviving entity,

 

74

--------------------------------------------------------------------------------


 

(B) the Company must result in the Company as the surviving entity and (C) a
Subsidiary Guarantor must result in such Subsidiary Guarantor as the surviving
entity;

 

(ii)                                  any Subsidiary may merge into or
consolidate with a Loan Party in a transaction in which the surviving entity is
such Loan Party (provided that any such merger involving (A) a Borrower must
result in such Borrower as the surviving entity (unless also involving the
Company, in which case, subclause (B) shall also apply) and (B) the Company must
result in the Company as the surviving entity);

 

(iii)                               any Subsidiary that is not a Loan Party may
merge into or consolidate with, or sell, transfer, lease or otherwise dispose of
any or all of its assets to, another Subsidiary that is not a Loan Party;

 

(iv)                              any Subsidiary may sell, transfer, lease or
otherwise dispose of any or all of its assets to a Loan Party (in connection
with a liquidation, winding up or dissolution or otherwise);

 

(v)                                 any Subsidiary that is not a Loan Party may
liquidate, wind up or dissolve (A) if the Company determines in good faith that
such liquidation, winding up or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders or (B) to the
extent undertaken in good faith for the purpose of improving the overall tax
efficiency of the Company and its Subsidiaries;

 

(vi)                              the Company and its Subsidiaries may
consummate Permitted Restructurings;

 

(vii)                           the Company and its Subsidiaries may enter into,
terminate or modify leases, subleases, licenses and sublicenses of technology
and other property (A) in the ordinary course of business or (B) between or
among any Loan Parties and any of their Subsidiaries (or any combination
thereof); and

 

(viii)                        the Company and its Subsidiaries may incur Liens
permitted under Section 6.02.

 

(b)                                 The Company will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from businesses of the type conducted by the Company and
its Subsidiaries (taken as a whole) on the Effective Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof.

 

SECTION 6.04. Swap Agreements.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary and (c) Permitted Call Spread Swap Agreements.

 

SECTION 6.05. Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of

 

75

--------------------------------------------------------------------------------


 

its Affiliates, except (a) transactions on terms and conditions not materially
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction, (b) transactions between or among the Company and its Subsidiaries
(or an entity that becomes a Subsidiary of the Company as a result of such
transaction) (or any combination thereof), (c) the payment of customary fees to
directors of the Company or any of its Subsidiaries, and customary compensation,
reasonable out-of-pocket expense reimbursement and indemnification (including
the provision of directors and officers insurance) of, and other employment
agreements and arrangements, employee benefit plans and stock incentive plans
paid to, future, present or past directors, officers, managers and employees of
the Company or any of its Subsidiaries, (d) transactions undertaken in good
faith for the purpose of improving the overall tax efficiency of the Company and
its Subsidiaries, (e) loans, advances and other transactions to the extent
permitted by the terms of this Agreement, including without limitation any
Restricted Payment permitted by Section 6.06 and transactions permitted by
Section 6.03, (f) issuances of Equity Interests to Affiliates and the
registration rights associated therewith, (g) any Collaboration Arrangement or
any other license, sublicense, lease or sublease (i) in existence on the
Effective Date (together with any amendments, restatements, extensions,
replacements or other modifications thereto that are not materially adverse to
the interests of the Lenders in their capacities as such), (ii) in the ordinary
course of business or (iii) substantially consistent with past practices,
(h) transactions with Affiliates that are Disclosed Matters, (i) transactions
pursuant to agreements in effect on the Effective Date (together with any
amendments, restatements, extensions, replacements or other modifications
thereto that are not materially adverse to the interests of the Lenders in their
capacities as such), (j) transactions with joint ventures for the purchase or
sale of property or other assets and services entered into in the ordinary
course of business and investments in joint ventures, (k) transactions approved
by a majority of Disinterested Directors of the Company or of the applicable
Subsidiary in good faith and (l) any transactions or series of related
transactions with respect to which the aggregate consideration paid, or fair
market value of property Disposed of, by the Company and its Subsidiaries is
less than $2,000,000.

 

SECTION 6.06. Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, make, directly or indirectly, any Restricted
Payment, except (a) the Company may pay dividends or make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests, (b) the Company may repurchase Equity Interests upon the
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or with the proceeds
received from the substantially concurrent issue of new Equity Interests,
(c) the Company may make cash payments (i) on securities convertible into or
exchangeable for Equity Interests in the Company in accordance with their terms
or (ii) in lieu of the issuance of fractional Equity Interests in connection
with any dividend, split or combination thereof or the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests in the Company, (d) Subsidiaries may (i) make dividends or other
distributions to their respective equityholders with respect to their Equity
Interests (which distributions shall be (x) made on at least a ratable basis to
any such equityholders that are Loan Parties and (y) in the case of a Subsidiary
that is not a wholly-owned Subsidiary, made on at least a ratable basis to any
such equityholders that are the Company or a Subsidiary), (ii) make other
Restricted Payments to any Loan Party (either directly or indirectly through one
or more Subsidiaries that are not Loan Parties) and (iii) make any Restricted
Payments that the Company would have otherwise been permitted to make pursuant
to this Section 6.06, (e) the Company may make Restricted Payments (i) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Company from any future, present or former employee, officer,
director or manager or consultant of the Company or any Subsidiary  upon the
death, disability, retirement or termination of employment of any such Person or
(ii) pursuant to and in accordance with any agreement (including any employment
agreement), stock option or stock ownership plans, incentive plans or other
benefit plans, in each case for future, present or former directors, officers,
managers or employees of the Company and its Subsidiaries (including, without
limitation, in respect of tax withholding or other similar tax obligation
related to the

 

76

--------------------------------------------------------------------------------


 

foregoing) and (f) the Company and its Subsidiaries may make any other
Restricted Payment so long as no Event of Default has occurred and is continuing
prior to making such Restricted Payment or would arise immediately after giving
effect (including giving effect on a pro forma basis) thereto and the aggregate
amount of all such Restricted Payments pursuant to this clause (f) during any
fiscal year of the Company does not exceed $75,000,000; provided that such
Dollar limitation shall not be applicable, and such Restricted Payment shall not
count against such Dollar limitation, if at the time of the making of such
Restricted Payment and immediately after giving effect (on a pro forma basis)
thereto, the Total Leverage Ratio is equal to or less than 2.75 to 1.00.

 

SECTION 6.07. Financial Covenants.

 

(a)                                 Maximum Total Leverage Ratio.  The Company
will not permit the ratio (the “Total Leverage Ratio”), determined as of the end
of each of its fiscal quarters ending on and after March 31, 2015, of
(i) Consolidated Total Indebtedness to (ii) Consolidated EBITDA for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be greater than 3.00 to 1.00.  Notwithstanding the foregoing, the
Company shall be permitted (such permission, the “Acquisition Holiday”) on one
(1) occasion during the term of this Agreement to allow the maximum Total
Leverage Ratio under this Section 6.07(a) to be increased to 3.50 to 1.00 for a
period of four consecutive fiscal quarters in connection with an Acquisition
occurring during the first of such four fiscal quarters if the aggregate
consideration paid or to be paid in respect of such Acquisition exceeds
$500,000,000, so long as the Company is in compliance on a pro forma basis with
the maximum Total Leverage Ratio of 3.50 to 1.00 on the closing date of such
Acquisition immediately after giving effect to such Acquisition; provided that
(x) the Company shall provide notice in writing to the Administrative Agent of
such increase and a transaction description of such Acquisition (regarding the
name of the person or summary description of the assets being acquired and the
approximate purchase price) and (y) at the end of such period of four
consecutive fiscal quarters, the maximum Total Leverage Ratio permitted under
this Section 6.07(a) shall revert to 3.00 to 1.00.

 

(b)                                 Minimum Interest Coverage Ratio.  The
Company will not permit the ratio, determined as of the end of each of its
fiscal quarters ending on and after March 31, 2015, of (i) Consolidated EBITDA
to (ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 any Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
owed by such Borrower or the Company shall fail to make a payment pursuant to
Article X, in each case when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)                                 any Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable by such Borrower

 

77

--------------------------------------------------------------------------------


 

under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five (5) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of any Borrower or any other Loan Party in or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document (including any amendment or modification
thereof or waiver thereunder) shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)                                 any Borrower shall fail to observe or
perform any covenant, condition or agreement applicable to it (or its
Subsidiaries, to the extent applicable) contained in Section 5.02(a), 5.03
(solely with respect to any Borrower’s existence), 5.08 or 5.09, in Article VI
or in Article X;

 

(e)                                  any Borrower or any Subsidiary Guarantor,
as applicable, shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent or the Required Lenders to
the Company;

 

(f)                                   any Borrower or any Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness of such Borrower or Material
Subsidiary, as applicable, when and as the same shall become due and payable,
which is not cured within any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits, after the expiration of any applicable grace period,
and delivery of any applicable required notice, provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit, bankers acceptance or similar obligation as a result of a drawing
thereunder by a beneficiary thereunder in accordance with its terms, (iv) any
such Material Indebtedness that is mandatorily prepayable prior to the scheduled
maturity thereof with the proceeds of the issuance of capital stock, the
incurrence of other Indebtedness or the sale or other disposition of any assets,
so long as such Material Indebtedness that has become due is so prepaid in full
with such net proceeds required to be used to prepay such Material Indebtedness
when due (or within any applicable grace period) and such event shall not have
otherwise resulted in an event of default with respect to such Material
Indebtedness, (v) any redemption, repurchase, conversion or settlement with
respect to any Permitted Convertible Notes pursuant to their terms unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default and
(vi) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement;

 

78

--------------------------------------------------------------------------------


 

(h)                                 (1) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
examinership, reorganization or other relief in respect of any Loan Party or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, examinership, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, sequestrator, conservator or similar official for
any Loan Party or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, except to the extent it relates to proceedings or
petitions in the Netherlands, such proceeding or petition shall continue
undismissed, undischarged or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered or (2) a Luxembourg
Insolvency Event shall occur in respect of any Luxembourg Borrower;

 

(i)                                     any Loan Party or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, examinership, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, examiner, sequestrator, conservator or similar
official for any Loan Party or any Material Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)                                    any Loan Party or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $75,000,000 (to the extent not paid,
fully bonded or covered by a solvent and unaffiliated insurer that has not
denied coverage) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated or undismissed for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed (by reason of pending appeal or
otherwise), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any Material Subsidiary to
enforce any such judgment and such action shall not have been stayed;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             a Change in Control shall occur; or

 

(n)                                 any Loan Document, after execution thereof
and for any reason other than as expressly permitted hereunder or thereunder or
in satisfaction in full of the Obligations, ceases to be valid, binding and
enforceable against the Company or any other Loan Party party thereto in
accordance with its terms in all material respects (or any Loan Party or any
Material Subsidiary shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms,
other than as expressly permitted thereunder or in satisfaction in full in cash
of the Obligations then due and payable);

 

79

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become  due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default

 

80

--------------------------------------------------------------------------------


 

unless and until written notice thereof is given to the Administrative Agent by
the Company or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Company (such consent not to be unreasonably withheld or delayed); provided that
no consent of the Company shall be required if an Event of Default has occurred
and is continuing) to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further confirms that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate,

 

81

--------------------------------------------------------------------------------


 

made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its Affiliates and their respective securities) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

 

None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Joint Bookrunner, Co-Syndication Agent or Co-Documentation Agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of Lenders, those applicable to all Lenders as
such (or applicable to Lenders of the same Class of Loans).  Without limiting
the foregoing, none of the Joint Bookrunners or such Lenders shall have or be
deemed to have a fiduciary relationship with any Lender.  Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders and their
Affiliates in their respective capacities as Joint Bookrunners, Co-Syndication
Agents or Co-Documentation Agents, as applicable, as it makes with respect to
the Administrative Agent in the preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.           Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to any Loan Party, to it:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York  10591

Attention: Dominick Agron, Vice President & Treasurer

Telecopy No. (914) 847-1555

Telephone No. (914) 847-5892

E-mail: dominick.agron@regeneron.com

 

with a copy (in the case of a notice of an actual or potential Default, Event of
Default, non-compliance with this Agreement or any other similar matter) to:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

 

82

--------------------------------------------------------------------------------


 

Tarrytown, New York  10591

Attention: Joseph J. LaRosa, Senior Vice President, General Counsel

Telecopy No. (914) 847-7721

Telephone No. (914) 847-7498

E-mail: joseph.larosa@regeneron.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Sarah M. Ward

Telecopy No. (917) 777-2126

Telephone No. (212) 735-2126

E-mail: sarah.ward@skadden.com

 

(ii)                                  if to the Administrative Agent, (A) in the
case of Borrowings denominated in Dollars (other than Designated Loans), to
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois
60603, Attention of Yuvette Owens (Telecopy No. (888) 292-9533; E-mail:
jpm.agency.servicing.4@jpmorgan.com) and (B) in the case of Borrowings
denominated in Foreign Currencies and Designated Loans, to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case with a
copy to JPMorgan Chase Bank, N.A., Two Corporate Drive, Suite 730, Shelton,
Connecticut 06484, Attention of Scott Farquhar (Telecopy No. (203) 944-8495);

 

(iii)                               if to JPMorgan Chase Bank, N.A. in its
capacity as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603 (Telecopy No. (312) 356-2608;
E-mail: Chicago.LC.agency.closing.team@jpmorgan.com);

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603,
Attention of Yuvette Owens (Telecopy No. (888) 292-9533; E-mail:
jpm.agency.servicing.4@jpmorgan.com); and

 

(v)                                 if to any other Lender or Issuing Bank, to
it at its address (or telecopy number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Company may, in its discretion, agree to accept
notices

 

83

--------------------------------------------------------------------------------


 

and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Company agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications
(except as otherwise expressly provided in this Section 9.01(d)(ii)).  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System except with respect to actual or direct damages to
the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the willful misconduct or gross
negligence of any Agent Party; provided that any Communication to any Lenders,
prospective Lenders, Participants or prospective Participants or, to the extent
such disclosure is otherwise permitted, to any other Person through an
Electronic System shall be made subject to the acknowledgement and acceptance by
such Person that such Communication is being disseminated or disclosed on a
confidential basis (on terms substantially the same as set forth in Section 9.12
or otherwise reasonably acceptable to the Administrative Agent and the Company),
which shall in any event require “click through” or other affirmative actions on
the part of the recipient to access such Communication.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing

 

84

--------------------------------------------------------------------------------


 

Bank by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

SECTION 9.02.           Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Except as provided in Section 2.20 with
respect to an Incremental Term Loan Amendment, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the amount of the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby
(provided that (x) any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii) even if the effect of such amendment or
modification would be to reduce the rate of interest on any Loan or any LC
Disbursement or to reduce any fee payable hereunder and (y) only the consent of
the Required Lenders shall be necessary to amend the provisions of
Section 2.13(c) or to waive any obligation of any Borrower to pay interest or
any other amount at the interest rate prescribed in such Section),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement , or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby (other than (x) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders and (y) with respect to the matters set forth in clauses
(ii)(x) and (ii)(y) above), (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release the Company from its obligations under Article X without the
written consent of each Lender or (vii) release Subsidiary Guarantors which, as
of the most recent fiscal year of the Company, for the

 

85

--------------------------------------------------------------------------------


 

period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a), contributed, in the
aggregate, greater than 50% of Consolidated EBITDA for such period from their
obligations under the Subsidiary Guaranty without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender).  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

 

(c)                                  Notwithstanding the foregoing, this
Agreement and any other Loan Document may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Borrowers (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders (it being
understood and agreed that any such amendment (i) in connection with new or
increases to the Commitments and/or Incremental Term Loans in accordance with
Section 2.20 or (ii) in connection with any extension in accordance with
Section 2.21 shall, in any such case, require solely only the consent of the
parties prescribed by such Section and shall not require the consent of the
Required Lenders).

 

(d)                                 If, in connection with any proposed
amendment, waiver or consent  requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Company may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement; provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

(e)                                  Notwithstanding anything to the contrary
herein the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents
(i) to cure any ambiguity, omission, mistake, defect or inconsistency

 

86

--------------------------------------------------------------------------------


 

or correct any typographical error or other manifest error in any Loan Document,
(ii) to comply with local law or advice of local counsel in any Eligible Foreign
Jurisdiction or (iii) to amend any administrative provision relating to
borrowing mechanics, notice requirements, the method of determining interest or
other rates or any similar agency or administrative matter with respect to any
Foreign Subsidiary Borrower, in each case in a manner not adverse to any Lender
(subject to the consent of the Issuing Banks and/or the Swingline Lender to the
extent any such changes relate to Letters of Credit or Swingline Loans,
respectively).

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which shall be limited, in the case of
legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Banks
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender (which shall be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of a single firm as primary counsel, along with such specialist counsel
as may reasonably be required by the Administrative Agent, and a single firm of
local counsel in each applicable jurisdiction, for the Administrative Agent, and
not more than a single firm of outside counsel, and a single firm of local
counsel in each applicable jurisdiction, for all of the other Lenders and, in
the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the Administrative Agent or applicable Lender), one
additional firm of counsel for each group of similarly affected persons) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses (subject to the foregoing
limitations with respect to legal fees and expenses) incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 The Company shall indemnify the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented out-of-pocket expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of (x) a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction for the
Administrative Agent and its Related Parties, and (y) not more than a single
firm of outside counsel, and a single firm of local counsel in each applicable
jurisdiction, for all of the other Indemnitees and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
applicable Indemnitee), one additional firm of counsel to each group of
similarly affected Indemnitees), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a

 

87

--------------------------------------------------------------------------------


 

Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Company or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (i) the willful misconduct or gross negligence of such Indemnitee
or any of its Controlled Related Parties, (ii) a breach in bad faith by such
Indemnitee of its material obligations under the applicable Loan Documents
pursuant to a claim initiated by any Loan Party or (iii) any dispute solely
among Indemnitees (not arising as a result of any act or omission by the Company
or any of its Subsidiaries or Affiliates) other than claims against any Credit
Party in its capacity as, or in fulfilling its role as, the Administrative
Agent, an Issuing Bank, the Swingline Lender, a lead arranger, bookrunner, agent
or any similar role under or in connection with this Agreement.  As used in this
Section 9.03, a “Controlled Related Party” of an Indemnitee means (1) any
Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlling Person, Controlled
Affiliate, director, officer or employee in this sentence pertains to a
Controlling Person, Controlled Affiliate, director, officer or employee involved
in the structuring, arrangement, negotiation or syndication of the credit
facility evidenced by this Agreement.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)                                  To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Company’s
failure to pay any such amount shall not relieve the Company of any default in
the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
the Swingline Lender in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
and subject to the proviso set forth in Section 9.01(d)(ii), no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than damages that are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Controlled Related Parties.  To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
or its Related Parties and no Loan Party shall assert against any Indemnitee,
and each Indemnitee and Loan

 

88

--------------------------------------------------------------------------------


 

Party hereby waives, any claim on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided, that nothing contained in this sentence shall limit
the Company’s indemnity obligations to the extent set forth in Section 9.03(b).

 

(e)                                  All amounts due under this Section shall be
payable not later than fifteen (15) days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Company (provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof); provided, further, that no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               each Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such

 

89

--------------------------------------------------------------------------------


 

assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500, such fee to be paid by
either the assigning Lender or the assignee Lender or shared between such
Lenders;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company and its Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(E)                                any assignment to any Person of Commitments
or Loans with respect to a Dutch Borrower shall only be permitted if the person
to whom the Commitments or Loans are assigned is a Dutch Non-Public Lender at
all times.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations (including, without limitation, the
obligation to timely deliver the documentation

 

90

--------------------------------------------------------------------------------


 

described in Section 2.17(f)) of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of each Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive (absent
manifest error), and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of any
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that

 

91

--------------------------------------------------------------------------------


 

such Lender shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash collateralized
or backstopped pursuant to

 

92

--------------------------------------------------------------------------------


 

arrangements reasonably satisfactory to the Administrative Agent) and so long as
the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

SECTION 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08. Right of Setoff.  Subject to Section 2.23(b) and any limitations
expressly agreed to by any Lender or its Affiliate, as applicable, pursuant to
any Bank Services Agreement or Swap Agreement to which such Lender or Affiliate
is a party, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Loan Party against any of and all of the Obligations owed by such Loan Party
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. 
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

93

--------------------------------------------------------------------------------


 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Each Subsidiary Borrower irrevocably designates and appoints the
Company, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City.  The Company hereby represents,
warrants and confirms that the Company has agreed to accept such appointment
(and any similar appointment by a Subsidiary Guarantor).  Said designation and
appointment shall be irrevocable by each such Subsidiary Borrower until all
Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Subsidiary Borrower shall have been terminated as a Borrower
hereunder pursuant to Section 2.23.  Each Subsidiary Borrower hereby consents to
process being served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City by service of process upon the Company as provided in this Section 9.09(d);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Subsidiary
Borrower at its address set forth in the Borrowing Subsidiary Agreement to which
it is a party or to any other address of which such Subsidiary Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company).  Each Subsidiary Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Subsidiary Borrower.  To the extent any Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Subsidiary Borrower
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents.  Nothing in this

 

94

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); provided that
the disclosing Administrative Agent, Issuing Bank or Lender, as applicable,
shall be responsible for compliance by such Persons with the provisions of this
Section 9.12, (b) to the extent requested by any regulatory authority purporting
to have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that the Administrative Agent or such Lender, as
applicable, agrees that it will, to the extent practicable and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, notify the Borrowers promptly thereof, unless such notification is
prohibited by law, rule or regulation), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction to which the Administrative Agent, any Issuing Bank or
any Lender is a party and under which payments are to be made by reference to a
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein, (h) with the prior written consent of the
Company or (i) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than any Loan Party or any of their respective Related
Parties.  For the purposes of this Section, “Information” means all information
received from or on behalf of any Loan Party or any of their respective Related
Parties relating to any Loan Party or Subsidiary or its business or securities,

 

95

--------------------------------------------------------------------------------


 

other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
or on behalf of any Loan Party and other than information pertaining to this
Agreement of the type that is routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

EACH OF THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

SECTION 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14. Releases of Subsidiary Guarantors.

 

(a)                                 A Subsidiary Guarantor shall automatically
be released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.  In
connection with any termination or release pursuant to this Section (including
pursuant to clause (b) or (c) below), the Administrative Agent shall (and is
hereby irrevocably authorized by each Lender to) execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent except with respect to any customary
further assurances that are expressly agreed to in writing by the Administrative
Agent.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Company, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if (i) such Subsidiary Guarantor is no longer a Material
Domestic Subsidiary, becomes an Excluded Subsidiary or is otherwise not required
pursuant to this terms of this Agreement to provide a Subsidiary Guaranty or
(ii) such release is approved, authorized or ratified by the requisite Lenders
pursuant to Section 9.02.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Obligations (other Obligations expressly
stated to survive such payment and termination and excluding, for the avoidance
of doubt, any Specified Ancillary Obligations or other obligations under any
Swap Agreement or any Banking Services Agreement) then due and payable shall
have been paid in full in cash, the Commitments shall have been terminated and
no Letters of Credit shall be outstanding (or any outstanding Letters of Credit
shall have been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent) (the foregoing,
collectively, the “Final Release Conditions”), the Subsidiary Guaranty and the
Company’s Guarantee pursuant to Article X and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor and
the Company thereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any Person.

 

(d)                                 Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release any particular Subsidiary Guaranty pursuant hereto.

 

SECTION 9.15. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of the
Credit Parties,

 

97

--------------------------------------------------------------------------------


 

those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.17. Attorney Representation.  If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of this Agreement
and/or any other Loan Document it is hereby expressly acknowledged and accepted
by the parties to this Agreement and/or any other Loan Document that the
existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

 

SECTION 9.18. Swap Obligations and Banking Services Obligations.  No Lender or
any of its Affiliates that obtains the benefits of Article X or any Subsidiary
Guaranty by virtue of the provisions hereof or of such Subsidiary Guaranty to
Guarantee any Specified Ancillary Obligations owed to such Lender or any of its
Affiliates shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
(including the release or impairment of any Subsidiary Guaranty or the Company’s
Guarantee set forth in Article X) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Company hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of the Subsidiary Borrowers and the
Specified Ancillary Obligations (collectively, the “Guaranteed Obligations”). 
The Company further agrees that the due and punctual payment of such Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
under this Article X notwithstanding any such extension or renewal of any such
Guaranteed Obligation.  The Company hereby irrevocably and unconditionally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent, the Issuing Banks and the Lenders immediately on
demand against any out-of-pocket and documented cost, loss or liability they
incur as a result of any Subsidiary or any of its Affiliates not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by the Company under this Article X on the date when it would
have been due (but so that the amount payable by the Company under this
indemnity will not exceed the amount which it would have had to pay under this
Article X if the amount claimed had been recoverable on the basis of a
guarantee).  Notwithstanding anything to the contrary in this Article X, the
Company shall not have been deemed to have guaranteed any of its own Obligations
or its own Specified Ancillary Obligations.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations

 

98

--------------------------------------------------------------------------------


 

and notice of protest for nonpayment.  The obligations of the Company under this
Article X shall not be affected by (a) the failure of the Administrative Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
right or remedy against any Subsidiary under the provisions of this Agreement,
any other Loan Document or otherwise; (b) any extension or renewal of any of the
Guaranteed Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document; (d) any default, failure or delay, willful or otherwise, in
the performance of any of the Guaranteed Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Guaranteed Obligations, if any; (f) any change in the corporate, partnership or
other existence, structure or ownership of any Subsidiary or any other guarantor
of any of the Guaranteed Obligations; (g) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against any Subsidiary or any other guarantor
of any of the Guaranteed Obligations, for any reason related to this Agreement,
any other Loan Document, any Swap Agreement, any Banking Services Agreement, or
any provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.

 

The Company further agrees that its agreement under this Article X constitutes a
guarantee of payment when due (whether or not any bankruptcy, examinership or
similar proceeding shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by the
Administrative Agent, any Issuing Bank or any Lender (or any of its Affiliates)
to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any Subsidiary
or any other Person.

 

The obligations of the Company under this Article X shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations or otherwise, in any such case, other than payment in
full in cash of such Guaranteed Obligations or satisfaction otherwise of the
Final Release Conditions.

 

The Company further agrees that its obligations under this Article X shall
constitute a continuing and irrevocable guarantee of all Guaranteed Obligations
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Guaranteed Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, any Issuing Bank or any Lender upon the insolvency,
bankruptcy, examinership or reorganization of any Subsidiary or otherwise
(including pursuant to any settlement entered into by a holder of Guaranteed
Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue of this Article X, upon the failure of any
Subsidiary to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or

 

99

--------------------------------------------------------------------------------


 

otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, any Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, such Issuing Bank or such
Lender (or any of such Lender’s Affiliates) in cash an amount equal to the
unpaid principal amount of the Guaranteed Obligations then due, together with
accrued and unpaid interest thereon.  The Company further agrees that if payment
in respect of any Guaranteed Obligation shall be due in a currency other than
Dollars and/or at a place of payment other than New York, Chicago or any other
Eurocurrency Payment Office and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Guaranteed Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, such Issuing Bank or such Lender in any material respect,
then, at the election of the Administrative Agent or such Lender, the Company
shall make payment of such Guaranteed Obligation in Dollars (based upon the
applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by the
Administrative Agent or such Lender and, as a separate and independent
obligation, shall indemnify the Administrative Agent, such Issuing Bank and such
Lender, as applicable, against any losses or reasonable out-of-pocket expenses
that it shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Company under this
Article X except the full performance and payment in cash of the Guaranteed
Obligations or satisfaction otherwise of the Final Release Conditions.

 

[Signature Pages Follow]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers or other
authorized signatories as of the day and year first above written.

 

 

REGENERON PHARMACEUTICALS, INC.,

 

as the Company

 

 

 

 

 

By

/s/ Dominick Agron

 

 

Name:

Dominick Agron

 

 

Title:

Vice President and Treasurer

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON HEALTHCARE SOLUTIONS, INC.,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Robert J. Terifay

 

 

Name:

Robert J. Terifay

 

 

Title:

General Manager

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON GENETICS CENTER LLC,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Christopher Fenimore

 

 

Name:

Christopher Fenimore

 

 

Title:

Manager

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON IRELAND HOLDINGS,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Douglas S. McCorkle

 

 

Name:

Douglas S. McCorkle

 

 

Title:

Director

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON IRELAND,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Niall O’Leary

 

 

Name:

Niall O’Leary

 

 

Title:

Director

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON INTERNATIONAL,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Kerry Reinertsen

 

 

Name:

Kerry Reinertsen

 

 

Title:

Director

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

REGENERON CAPITAL INTERNATIONAL B.V.,

 

as a Subsidiary Borrower

 

 

 

 

 

By

/s/ Franklin Louis Weidema

 

 

Name:

Franklin Louis Weidema

 

 

Title:

Managing director A

 

 

 

 

 

 

 

 

 

By

/s/ Leonard Neil Brooks

 

 

Name:

Leonard Neil Brooks

 

 

Title:

Managing director B

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent

 

 

 

 

 

By

/s/ D. Scott Farquhar

 

 

Name:

D. Scott Farquhar

 

 

Title:

Executive Director

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent

 

 

 

 

 

By

/s/ Brian J. Walsh

 

 

Name:

Brian J. Walsh

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender, as an Issuing Bank and
as a Co-Syndication Agent

 

 

 

 

 

By

/s/ Jennifer Hwang

 

 

Name:

Jennifer Hwang

 

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By

/s/ Christine Aharonian

 

 

Name:

Christine Aharonian

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By

/s/ Laura Fogarty

 

 

Name:

Laura Fogarty

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as a
Co-Documentation Agent

 

 

 

 

 

By

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By

/s/ Karim Rahimtoola

 

 

Name:

Karim Rahimtoola

 

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, individually as a Lender and as a Co-Documentation Agent

 

 

 

 

 

By

/s/ Vera B. McEvoy

 

 

Name:

Vera B. McEvoy

 

 

Title:

Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By

/s/ Teuta Ghilaga

 

 

Name:

Teuta Ghilaga

 

 

Title:

Director

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender

 

 

 

 

 

By

/s/ Dorothy Halligan

 

 

Name:

Dorothy Halligan

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

/s/ Conor Linehan

 

 

Conor Linehan

 

 

Authorized Signatory

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By

/s/ Nicole Ferry-Lacchia

 

 

Name:

Nicole Ferry-Lacchia

 

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s/ Sophia Love

 

 

Name:

Sophia Love

 

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement
Regeneron Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

106,666,666.67

 

BANK OF AMERICA, N.A.

 

$

106,666,666.67

 

U.S. BANK NATIONAL ASSOCIATION

 

$

106,666,666.66

 

BARCLAYS BANK PLC

 

$

65,000,000.00

 

CITIBANK, N.A.

 

$

65,000,000.00

 

CREDIT SUISSE AG

 

$

65,000,000.00

 

FIFTH THIRD BANK

 

$

65,000,000.00

 

MORGAN STANLEY BANK, N.A.

 

$

32,500,000.00

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

$

32,500,000.00

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

$

35,000,000.00

 

GOLDMAN SACHS BANK USA

 

$

35,000,000.00

 

THE NORTHERN TRUST COMPANY

 

$

35,000,000.00

 

AGGREGATE COMMITMENT

 

$

750,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

SUBSIDIARIES

 

Owner

 

Subsidiary

 

Material
Subsidiary

 

Jurisdiction of
Organization

 

Ownership

Regeneron Pharmaceuticals, Inc.

 

Regeneron Genetics Center LLC

 

No.

 

Delaware

 

100%

 

 

 

 

 

 

 

Regeneron Healthcare Solutions, Inc.

 

No.

 

New York

 

100%

 

 

 

 

 

 

 

Regeneron International Holdings LLC

 

No.

 

Delaware

 

100%

 

 

 

 

 

 

 

Regeneron UK Limited

 

No.

 

United Kingdom

 

100%

 

 

 

 

 

 

 

 

 

Regeneron International Holdings LLC

 

OSMR Holdings

 

No.

 

Bermuda

 

100%

 

 

 

 

 

 

 

 

 

 

 

OSMR International

 

No.

 

Bermuda

 

100%

 

 

 

 

 

 

 

 

 

 

 

Regeneron International

 

No.

 

Ireland

 

99.98%(1)
(8,999 A Ordinary Shares;
999 B Ordinary Shares)

 

 

 

 

 

 

 

 

 

Regeneron International

 

Regeneron Ireland Holdings

 

No.

 

Ireland

 

99.99%(2)

 

 

 

 

 

 

 

 

 

Regeneron Ireland Holdings

 

Regeneron Ireland

 

No.

 

Ireland

 

99.99%(3)

 

 

 

 

 

 

 

 

 

Regeneron Ireland

 

Regeneron Capital International B.V.

 

No.

 

Netherlands

 

100%

 

--------------------------------------------------------------------------------

(1)                     0.02% held by OSMR International (1 A Ordinary Share; 1
B Ordinary Share).

(2)                     0.01% held by OSMR Holdings.

(3)                     0.01% held by OSMR Holdings (1 share as nominee).

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Regeneron Pharmaceuticals, Inc. and certain Subsidiary Borrowers

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of March 19, 2015 among Regeneron
Pharmaceuticals, Inc., the Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank and
Swingline Lender

 

 

 

By:

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A., as an Issuing Bank

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:](3)

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as

 

--------------------------------------------------------------------------------


 

delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 19, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Regeneron
Pharmaceuticals, Inc. (the “Company”), the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Commitment increased by
$[                    ], thereby making the aggregate amount of its total
Commitments equal to $[                    ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[                    ]
with respect thereto].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of March 19, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Regeneron
Pharmaceuticals, Inc. (the “Company”), the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

REGENERON PHARMACEUTICALS, INC
CERTAIN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

March 19, 2015

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Regeneron Pharmaceuticals, Inc., a New York corporation
(the “Company”), the Subsidiary Borrowers from time to time parties thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an initial aggregate principal amount of $750,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Intentionally Omitted]

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

Exhibit G

—

Form of Subsidiary Guaranty

Exhibit H-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit H-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit H-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit H-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

--------------------------------------------------------------------------------

(1) Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit I-1

—

Form of Borrowing Request

Exhibit I-2

—

Form of Interest Election Request

Exhibit L

—

Form of Note

 

2.                                      Notes executed by the initial Borrowers
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

B.                                    CORPORATE DOCUMENTS

 

3.                                      Certificate of the Secretary or an
Assistant Secretary of each Borrower, or in the case of the Initial Dutch
Borrower, a director’s certificate, certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Borrower as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Borrower authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (iv) the names and true signatures of
the incumbent officers of each Borrower authorized to sign the Loan Documents to
which it is a party, and authorized to request a Borrowing or the issuance of a
Letter of Credit  under the Credit Agreement and (v) in the case of the Initial
Irish Borrowers, that entry into and performance of the Loan Documents will not
constitute a breach of Section 31 of the Companies Act 1990 of Ireland or a
breach of Section 60 of the Companies Act 1963 of Ireland.

 

4.                                      Good Standing Certificate (or analogous
documentation if applicable) for each Borrower from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

C.                                    OPINIONS

 

5.                                      Opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, special New York counsel for the Loan Parties.

 

6.                                      Opinion of Arthur Cox, Irish counsel for
the Initial Irish Borrowers.

 

7.                                      Opinion of Baker & McKenzie Amsterdam
N.V., Dutch counsel for the Initial Dutch Borrower.

 

D.                                    CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.                                     A Certificate signed by a Responsible
Officer of the Company certifying on behalf of the Company the following: 
(i) that the representations and warranties contained in Article III of the
Credit Agreement are true and correct in all material respects (or, in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) as of the Effective Date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date and (ii) that no Default or Event of
Default has occurred and is then continuing.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among Regeneron
Pharmaceuticals, Inc., a New York corporation (the “Company”), [Name of
Subsidiary Borrower], a [                    ] (the “New Borrowing Subsidiary”),
and JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative
Agent”).

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the terms
and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers or other authorized signatories as being authorized to, among other
things, request Borrowings under the Credit Agreement on behalf of the New
Subsidiary Borrower and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party:  [                            ].

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of the
date hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.  [The Company and the New Borrowing Subsidiary further represent
and warrant that the execution, delivery and performance by the New Borrowing
Subsidiary of the transactions contemplated under this Agreement and the use of
any of the proceeds raised in connection with this Agreement will not contravene
or conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1) [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Credit Agreement and
shall constitute a “Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

 

--------------------------------------------------------------------------------

(1) To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

[If a Dutch Subsidiary Borrower is represented by an attorney in connection with
the signing and/or execution of the Credit Agreement and/or any other Loan
Document it is hereby expressly acknowledged and accepted by the parties to the
Credit Agreement and/or any other Loan Document that the existence and extent of
the attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of The
Netherlands.]

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers or other authorized signatories as of the
date first appearing above.

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Regeneron Pharmaceuticals, Inc. (the “Company”), refers to the
Credit Agreement dated as of March 19, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Subsidiary Borrowers from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

REGENERON PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Copy to:                        JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of March 19, 2015, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

 

WITNESSETH

 

WHEREAS, Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Company”), the Subsidiary Borrowers parties thereto (the “Subsidiary Borrowers”
and, together with the Company, the “Borrowers”), the institutions from time to
time parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of March 19, 2015 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

 

SECTION 2.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants (which
representations and warranties shall be deemed to have been renewed at the time
of the making, conversion or continuation of any Loan or issuance, amendment,
renewal or extension of any Letter of Credit) that:

 

--------------------------------------------------------------------------------


 

(A)                               It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation, organization
or formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.

 

(B)                               It (to the extent applicable) has the
requisite power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder.  The execution and delivery
by each Guarantor of this Guaranty and the performance by each of its
obligations hereunder have been duly authorized by proper proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor,
respectively, enforceable against such Guarantor, respectively, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

(C)                               Neither the execution and delivery by it of
this Guaranty, nor the consummation by it of the transactions herein
contemplated, nor compliance by it with the provisions hereof will (i) violate
in any material respect any applicable material law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, to which any of the Borrowers or any
of its Subsidiaries is a party or is subject, or by which it, or its property,
is bound, (ii) violated, conflict with, or constitute a default under the
provisions of any indenture, instrument or agreement to which any of the
Borrowers or any of its Subsidiaries is a party or is subject, or by which it,
or its property, is bound, except, in the case of this clause (ii), for any such
violations, defaults or rights that could not reasonably be expected to result
in a Material Adverse Effect, or (iii) result in, or require, the creation or
imposition of any Lien in, of or on its property pursuant to the terms of, any
such indenture, instrument or agreement (other than any Loan Document).  No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 

SECTION 3.                            The Guaranty.  Each of the Guarantors
hereby unconditionally guarantees, jointly with the other Guarantors and
severally, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of any Borrower owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by any Borrower or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by any Borrower of all of the agreements, conditions,

 

2

--------------------------------------------------------------------------------


 

covenants, and obligations of such Borrower contained in the Loan Documents (all
of the foregoing being referred to collectively as the “Guaranteed Obligations”
(provided, however, that the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Guarantor of any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor) and the holders from time to time of the Guaranteed Obligations being
referred to collectively as the “Holders of Guaranteed Obligations”).  Upon
(x) the failure by any Borrower or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, and (y) such failure
continuing beyond any applicable grace or notice and cure period, each of the
Guarantors agrees that it shall forthwith on demand pay such amount or perform
such obligation at the place and in the manner specified in the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or the relevant
Loan Document, as the case may be.  Each of the Guarantors hereby agrees that
this Guaranty is an absolute, irrevocable and unconditional guaranty of payment
and is not a guaranty of collection.

 

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent  and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Company or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Guarantor
under this Guaranty on the date when it would have been due (but so that the
amount payable by each Guarantor under this indemnity will not exceed the amount
which it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guaranty).

 

SECTION 4.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(A)                               any extension, renewal, settlement,
indulgence, compromise, waiver or release of or with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed
Obligations, whether (in any such case) by operation of law or otherwise, or any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
with respect to any obligation of any other guarantor of any of the Guaranteed
Obligations;

 

(B)                               any modification or amendment of or supplement
to the Credit Agreement, any Swap Agreement, any Banking Services Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Obligations guaranteed hereby;

 

(C)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof, or any nonperfection or
invalidity of any direct or indirect security for the Guaranteed Obligations;

 

(D)                               any change in the corporate, partnership or
other existence, structure or ownership of any Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
examinership, reorganization or other similar proceeding affecting such Borrower
or any other guarantor of the Guaranteed Obligations, or any of their respective
assets

 

3

--------------------------------------------------------------------------------


 

or any resulting release or discharge of any obligation of such Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(E)                                the existence of any claim, setoff or other
rights which the Guarantors may have at any time against any Borrower, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(F)                                 the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against any Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

 

(G)                               the failure of the Administrative Agent to
take any steps to perfect and maintain any security interest in, or to preserve
any rights to, any security or collateral for the Guaranteed Obligations, if
any;

 

(H)                              the election by, or on behalf of, any one or
more of the Holders of Guaranteed Obligations, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(I)                                   any borrowing or grant of a security
interest by any Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code;

 

(J)                                   the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

 

(K)                              the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(L)                                any other act or omission to act or delay of
any kind by any Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed Obligations or any other Person
or any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder except as provided in Section 5.

 

SECTION 5.                            Continuing Guarantee; Discharge Only Upon
Payment In Full;  Reinstatement In Certain Circumstances.  Each of the
Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Letters of Credit issued under
the Credit Agreement shall have terminated or expired, or satisfaction otherwise
of the Final Release Conditions.  If at any time any payment of the principal of
or interest on any Loan, any Reimbursement Obligation or any other amount
payable by any

 

4

--------------------------------------------------------------------------------


 

Borrower or any other party under the Credit Agreement, any Swap Agreement, any
Banking Services Agreement or any other Loan Document (including a payment
effected through exercise of a right of setoff) is rescinded, or is or must be
otherwise restored or returned upon the insolvency, bankruptcy, examinership or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.  The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.

 

SECTION 6.                            General Waivers; Additional Waivers.

 

(A)                               General Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

(B)                               Additional Waivers.  Notwithstanding anything
herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness or notice of acceptance hereof;

 

(ii)                                  (a) notice of acceptance hereof;
(b) notice of any loans or other financial accommodations made or extended under
the Loan Documents or the creation or existence of any Guaranteed Obligations;
(c) notice of the amount of the Guaranteed Obligations, subject, however, to
each Guarantor’s right to make inquiry of Administrative Agent and Holders of
Guaranteed Obligations to ascertain the amount of the Guaranteed Obligations at
any reasonable time; (d) notice of any adverse change in the financial condition
of any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 

(iii)                               its right, if any, to require the
Administrative Agent and the other Holders of Guaranteed Obligations to
institute suit against, or to exhaust any rights and remedies which the
Administrative Agent and the other Holders of Guaranteed Obligations has or may
have against, the other Guarantors or any third party; and each Guarantor
further waives any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and indefeasibly paid) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;

 

5

--------------------------------------------------------------------------------


 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations; (b) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of:  the impairment or suspension of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ rights or remedies
against the other Guarantors; the alteration by the Administrative Agent and the
other Holders of Guaranteed Obligations of the Guaranteed Obligations; any
discharge of the other Guarantors’ obligations to the Administrative Agent and
the other Holders of Guaranteed Obligations by operation of law as a result of
the Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

SECTION 7.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(A)                               Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and indefeasibly
paid in full in cash, or satisfaction otherwise of the Final Release Conditions,
the Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Banks or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and (iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations, the Issuing Banks and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations or the Issuing Banks.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (A) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and
(B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash.  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the

 

6

--------------------------------------------------------------------------------


 

other Holders of Guaranteed Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 7(A).

 

(B)                               Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against any
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or
against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness.  Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
any Obligor, all rights, liens and security interests of such Guarantor, whether
now or hereafter arising and howsoever existing, in any assets of any other
Obligor shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets.  No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
any Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among any Borrower
and the Holders of Guaranteed Obligations have been terminated or satisfaction
otherwise of the Final Release Conditions, no Guarantor will assign or transfer
to any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.

 

7

--------------------------------------------------------------------------------


 

SECTION 8.                            Contribution with Respect to Guaranteed
Obligations.

 

(A)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guaranteed Obligations and termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(B)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(C)                               This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(D)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

(E)                                The rights of the indemnifying Guarantors
against other Guarantors under this Section 8 shall be exercisable upon the full
and indefeasible payment of the Guaranteed Obligations in cash and the
termination of the Credit Agreement or satisfaction otherwise of the Final
Release Conditions.

 

SECTION 9.                            Limitation of Guaranty.  Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

SECTION 10.                     Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan

 

8

--------------------------------------------------------------------------------


 

Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 11.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Article IX of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor, in care of the
Company at the address of the Company set forth in the Credit Agreement or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article IX.

 

SECTION 12.                     No Waivers.  No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Guaranty, the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.                     Successors and Assigns.  This Guaranty is for
the benefit of the Administrative Agent and the other Holders of Guaranteed
Obligations and their respective successors and permitted assigns; provided,
that no Guarantor shall have any right to assign its rights or obligations
hereunder without the consent of all of the Lenders, and any such assignment in
violation of this Section 13 shall be null and void; and in the event of an
assignment of any amounts payable under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness.  This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.

 

SECTION 14.                     Changes in Writing.  Other than in connection
with the addition of additional Subsidiaries, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 15.                     GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.                     CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

 

(A)                               CONSENT TO JURISDICTION.  EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND

 

9

--------------------------------------------------------------------------------


 

MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(B)                               EACH GUARANTOR IRREVOCABLY DESIGNATES AND
APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS
BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION
OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE.  SAID DESIGNATION
AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN GUARANTOR UNTIL ALL
GUARANTEED OBLIGATIONS PAYABLE BY SUCH FOREIGN GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND THEREOF.  EACH FOREIGN GUARANTOR HEREBY CONSENTS TO
PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO
IN CLAUSE (A) ABOVE BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS
CLAUSE (B); PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID
SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE COMPANY OR TO ANY OTHER
ADDRESS OF WHICH SUCH FOREIGN GUARANTOR SHALL HAVE GIVEN WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY).  EACH FOREIGN
GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM
OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH
SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
FOREIGN GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN GUARANTOR.  NOTHING HEREIN
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(C)                               WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
WAIVES  TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN SUCH ACTION.

 

(D)                               TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

10

--------------------------------------------------------------------------------


 

SECTION 17.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 18.                     Taxes, Expenses of Enforcement, etc.

 

(A)                               Taxes.

 

(i)                                     Each payment by any Guarantor hereunder
or under any promissory note or application for a Letter of Credit shall be made
without withholding for any Taxes, unless such withholding is required by any
law.  If any Guarantor determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

 

(ii)                                  In addition, such Guarantor shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(iii)                               As soon as practicable after any payment of
Indemnified Taxes by any Guarantor to a Governmental Authority, such Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(iv)                              The Guarantors shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts payable
under this Section 18(A)) and any reasonable and documented out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 18(A) shall be paid
within ten (10) days after the Recipient delivers to any Guarantor a certificate
setting forth in reasonable detail the basis and calculation of the amount of
any Indemnified Taxes so payable by such Recipient.  Such certificate shall be
conclusive of the amount so payable absent manifest error.  Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.  In the case of
any Lender making a claim under this Section 18(A) on behalf of any of its
beneficial owners, an indemnity payment under this Section 18(A) shall be due
only to the extent that such Lender is able to establish that, with respect to
the applicable Indemnified Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Indemnified Taxes.

 

(v)                                 By accepting the benefits hereof, each
Lender agrees that it will comply with Section 2.17(f) of the Credit Agreement.

 

(B)                               Expenses of Enforcement, Etc.  The Guarantors
agree to reimburse the Administrative Agent and the other Holders of Guaranteed
Obligations for any reasonable and documented costs and out-of-pocket expenses
(including reasonable and documented attorneys’

 

11

--------------------------------------------------------------------------------


 

fees) paid or incurred by the Administrative Agent or any other Holder of
Guaranteed Obligations in connection with the collection and enforcement of
amounts due under the Loan Documents, including without limitation this
Guaranty.

 

SECTION 19.                     Setoff.  At any time after all or any part of
the Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations (including the Administrative
Agent) and its Affiliates may, without notice to any Guarantor and regardless of
the acceptance of any security or collateral for the payment hereof, appropriate
and apply in accordance with the terms of the Credit Agreement toward the
payment of all or any part of the Guaranteed Obligations  (i) any indebtedness
due or to become due from such Holder of Guaranteed Obligations or the
Administrative Agent to any Guarantor, and (ii) any moneys, credits or other
property belonging to any Guarantor, at any time held by or coming into the
possession of such Holder of Guaranteed Obligations (including the
Administrative Agent) or any of their respective affiliates.

 

SECTION 20.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
each of the Borrowers and any and all endorsers and/or other Guarantors of all
or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Holders of Guaranteed Obligations (including the Administrative
Agent) shall have any duty to advise such Guarantor of information known to any
of them regarding such condition or any such circumstances.  In the event any
Holder of Guaranteed Obligations (including the Administrative Agent), in its
sole discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations (including the
Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

 

SECTION 21.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

 

SECTION 22.                     Merger.  This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between the Guarantor and any Holder of
Guaranteed Obligations (including the Administrative Agent).

 

SECTION 23.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 24.                     Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the

 

12

--------------------------------------------------------------------------------


 

specified currency, be discharged only to the extent that on the Business Day
following receipt by any Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, in the specified currency, each
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other Holders of Guaranteed
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Guaranteed Obligations under Section 2.18 of the
Credit Agreement, such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

SECTION 25.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 25 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 26.                     Termination of Guaranty.  The obligations of any
Guarantor under this Guaranty shall automatically terminate in accordance with
Section 9.14 of the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

14

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of [    ], by
and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement.  Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty.  By its execution below,
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of the date
hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                  , 20      .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Its:

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                     , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Company”), the
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:                      , 20[    ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [                    ]
Facsimile: [                    ]](9)

 

With a copy to:

 

Two Corporate Drive, Suite 730
Shelton, Connecticut 06484
Attention: Scott Farquhar
Facsimile: (203) 944-8495

 

Re:  Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

[USE THE FOLLOWING FOR A REVOLVING LOAN REQUESTED UNDER SECTION 2.03:]

 

The [undersigned Subsidiary Borrower and the] Company hereby give[s] you notice
pursuant to Section 2.03 of the Credit Agreement that a Borrowing is being
requested under the Credit Agreement, and in that connection the following
information is being provided with respect to such Borrowing requested hereby:

 

1.                                      Name of Borrower:

 

2.                                      Aggregate principal amount of
Borrowing:(10)

 

3.                                      Date of Borrowing (which shall be a
Business Day):

 

--------------------------------------------------------------------------------

(9)  If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

(10)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

4.                                      Type of Borrowing (ABR(11) or
Eurocurrency):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(12)

 

6.                                      Agreed Currency:

 

7.                                      Location and number of the applicable
Borrower’s account or any other account reasonably acceptable to the
Administrative Agent to which proceeds of Borrowing are to be disbursed:

 

The undersigned hereby represents and warrants that the conditions to credit
extensions specified in Section 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

[USE THE FOLLOWING FOR A SWINGLINE LOAN REQUESTED UNDER SECTION 2.05:]

 

The [undersigned Subsidiary Borrower and the] Company hereby give[s] you notice
pursuant to Section 2.05 of the Credit Agreement that a Swingline Loan in
Dollars is being requested under the Credit Agreement, and in that connection
the following information is being provided with respect to such Borrowing
requested hereby:

 

1.                                      Name of Borrower:

 

2.                                      Aggregate principal amount of Borrowing:

 

3.                                      Date of Borrowing (which shall be a
Business Day):

 

4.                                      Location and number of the applicable
Borrower’s account or any other account reasonably acceptable to the
Administrative Agent to which proceeds of Borrowing are to be disbursed:

 

The undersigned hereby represents and warrants that the conditions to credit
extensions specified in Section 4.02 of the Credit Agreement are satisfied as of
the date hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(11)  ABR should not be selected for a Designated Loan (a Revolving Loan
denominated in Dollars to a Designated Foreign Subsidiary Borrower).

(12)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be duly
executed by an authorized officer or other authorized signatory as of the date
first appearing above.

 

 

Very truly yours,

 

 

 

[REGENERON PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER],

 

as a Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[REGENERON PHARMACEUTICALS, INC.,

 

as the Company

 

 

 

 

 

By:

 

 

Name:

 

Title:](1)

 

--------------------------------------------------------------------------------

(1)  Additional signature of the Company to be included if Borrowing Request is
made by a Subsidiary Borrower.

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [              ]
Facsimile: ([    ]) [    ]-[          ]](1)

 

Re:  Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of March 19, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the
“Company”), the Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.  The undersigned Borrower hereby gives
you notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the undersigned Borrower specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurocurrency):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency or a
Designated Loan, please replace this address with the London address from
Section 9.01(a)(ii).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[REGENERON PHARMACEUTICALS, INC.,

 

as the Company]

 

[SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF] NOTE

 

March 19, 2015

 

FOR VALUE RECEIVED, the undersigned, [REGENERON
PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER], a [                      ] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of March 19, 2015 by and among the
Borrower, [Company, the other][the] Subsidiary Borrowers from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns.  The provisions
of this Note shall be binding upon and shall inure to the benefit of said
successors and assigns.  The Borrower’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

--------------------------------------------------------------------------------


 

*****

 

2

--------------------------------------------------------------------------------


 

 

[REGENERON PHARMACEUTICALS, INC.][SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Type of
Loan Currency

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------